EXHIBIT 10.10
DEALER AGREEMENT

FOR

MINI PASSENGER CARS

 

 



--------------------------------------------------------------------------------



 



BMW OF NORTH AMERICA, LLC

DEALER AGREEMENT FOR MINI PASSENGER CARS

STANDARD PROVISIONS
Table of Contents

         
PARAGRAPH 1 — DEFINITIONS
    3  
BMW Group
    3  
BMW NA
    3  
Dealer
    3  
Dealer Facility
    3  
Dealer Operating Requirements Addendum
    3  
Dealer Operator
    4  
Dealer’s Officers
    4  
Dealer’s Owners
    4  
General Manager
    4  
Improvement Addendum
    4  
MINI Car Dealers
    4  
MINI Car Dealer Agreement
    4  
MINI Dealer Car Operations
    5  
MINI Division
    5  
MINI Products
    5  
MINI Vehicle(s)
    5  
Net Purchase Price
    5  
Original MINI Parts
    6  
Primary Market Area
    6  
United States
    6  
PARAGRAPH 2 — APPOINTMENT OF CAR DEALER
    7  
Dealer Appointment
    7  
PARAGRAPH 3 — DEALER AGREEMENT AND OPERATING STANDARDS
    8  
Dealer Agreement
    8  
Operating Standards
    8  
PARAGRAPH 4 — TERM
    9  
Term
    9  
PARAGRAPH 5 — CAR DEALER OWNERSHIP AND MANAGEMENT
    10  
Ownership and Management
    10  
PARAGRAPH 6 — OWNERSHIP CHANGES AND TRANSFERS OF AGREEMENT
    14  
Transfer, Sale, or Assignment by Dealer
    14  
Ownership, Policies and Procedures
    14  
Ownership Limitations
    14  
PARAGRAPH 7 — RIGHT OF FIRST REFUSAL
    15  
Right of First Refusal
    15  
PARAGRAPH 8 — DEALER FACILITIES
    17  
Dealer Facilities
    17  
Facility and Satellite Authorization
    18  
Dedication to the MINI Brand
    18  
Facilities Compliance
    19  
Pre-Owned Vehicle Facilities
    19  
PARAGRAPH 9 — BASIC OBLIGATIONS OF MINI DIVISION
    20  
Assistance to Dealer
    20  
Allocation of Vehicles
    20  
Supply of MINI Products to Dealer
    21  

 

i



--------------------------------------------------------------------------------



 



         
PARAGRAPH 10 — BASIC OBLIGATIONS OF DEALER
    22  
MINI Sales, Service, and Parts Supply
    22  
Conduct of Business
    22  
Compliance with Dealer Operating Requirements and Standards for MINI Dealers
    22  
Issuance of Improvement Addendum
    23  
PARAGRAPH 11 — CUSTOMER SATISFACTION
    24  
Customer Satisfaction
    24  
PARAGRAPH 12 — GENERAL REQUIREMENTS FOR DEALER’S CAR OPERATIONS
    25  
Business Hours
    25  
Signs, Pylons, and Displays
    25  
Dealer’s Corporate and Trade Name
    25  
Exclusive Ownership of MINI Trademarks and Non-Exclusive Trademark License
    25  
Use of MINI Trademarks by Dealer
    26  
Dealer Web Sites and Internet Use
    27  
Sales of Certified Pre-Owned and Other Pre-Owned MINI Vehicles
    28  
Insurance
    28  
Training
    28  
Advertising and Marketing
    28  
Dealer Submissions to MINI Division
    29  
Compliance with Laws
    29  
Compliance with this Agreement and MINI Division Policies, Procedures, Programs,
and Guidelines
    29  
PARAGRAPH 13 — DEALER’S SALES OF MINI VEHICLES
    30  
Sales Promotion
    30  
Sales Performance
    30  
Sales Leads
    30  
Demonstrators
    30  
Strategic Business Plan
    30  
Primary Market Area
    31  
Performance Evaluation
    31  
Down Payments and Trade-Ins
    32  
Consumer Disclosures
    32  
PARAGRAPH 14 — CUSTOMER SERVICE
    33  
Scope and Quality
    33  
Disclosure and Use of Original MINI Parts
    33  
Pre-Delivery Inspection
    33  
MINI Service and Warranty Information Booklet and MINI Owner’s Manual
    34  
Compliance with Consumer Protection Statutes, Policies, Procedures, and
Guidelines
    34  
PARAGRAPH 15 — DEALER’S RECORDS AND REPORTS AND ACCESS TO DEALER’S PREMISES
    35  
Financial Records
    35  
Management Information Systems Requirements
    35  
Financial Statements
    35  
Additional Reports
    35  
Access to Dealer’s Premises and Records
    36  
Confidentiality
    36  
PARAGRAPH 16 — DEALER’S PURCHASES OF MINI VEHICLES
    37  
Dealer’s Purchase Price
    37  
Payment
    37  
Line of Wholesale Credit
    37  
Shipment to Dealer
    37  
Claims Processing
    37  
Passing of Risk
    38  
Repair and Sale of Damaged MINI Vehicles
    38  
Option to Repurchase Damaged Vehicles
    38  

 

ii



--------------------------------------------------------------------------------



 



         
PARAGRAPH 17 — DEALER’S INVENTORY AND PURCHASE OF ORIGINAL MINI PARTS
    39  
Minimum Inventory of Original MINI Parts
    39  
Dealer’s Purchase Price
    39  
Payment
    39  
Delivery
    39  
Claims for Incomplete Delivery
    39  
Return of Defective Original MINI Parts
    40  
Right to Return Original MINI Parts
    40  
Non-Returnable Materials, Parts, and Assemblies
    40  
PARAGRAPH 18 — ADDITIONAL PROVISIONS GOVERNING DEALER’S PURCHASE OF MINI
PRODUCTS AND DEALER’S INVENTORIES
    41  
Taxes
    41  
Purchase Money Security Interest
    42  
Return or Diversion of MINI Vehicles on Dealer’s Failure to Accept
    43  
Failure of or Delay in Delivery
    43  
Changes in Specifications
    43  
Changes by Dealer on MINI Products and Compliance with Safety, Air Pollution,
Noise Control, and Consumer Warranty Requirements
    44  
Inventories
    44  
PARAGRAPH 19 — WARRANTY TO CUSTOMERS
    45  
MINI Warranties
    45  
Incorporation of MINI Warranties in Dealer’s Sales
    45  
Exclusion of Warranties
    45  
Warranty Policies and Procedures
    45  
PARAGRAPH 20 — TERMINATION PRIOR TO EXPIRATION DATE AND SUCCESSION
    47  
Termination by Dealer
    47  
Immediate Termination by the MINI Division for Cause
    47  
Termination by the MINI Division on Sixty (60) Days Notice
    49  
Termination upon Offering to Enter into a New or Amended MINI Car Dealer
Agreement
    50  
Termination for Failure of BMW NA to be Licensed
    50  
No Waiver by Failure to Terminate
    50  
Termination upon Death or Permanent Disability
    51  
Successor in Event of Death or Permanent Disability
    51  
Successor Nominee
    52  
PARAGRAPH 21 — CONTINUATION OF BUSINESS RELATIONS
    53  
Continuation of Business Relations After Expiration or Prior Termination
    53  
PARAGRAPH 22 — RIGHTS AND LIABILITIES UPON EXPIRATION OR PRIOR TERMINATION
    54  
Cancellation of Pending Orders and Post Expiration and Termination Obligations
    54  
Purchase of Dealer’s Inventory of MINI Products by the MINI Division
    55  
PARAGRAPH 23 — INDEMNIFICATION
    57  
Indemnification by the MINI Division
    57  
Indemnification by Dealer
    58  
Notification
    59  
Allegations Involving Both the MINI Division and Dealer
    60  
PARAGRAPH 24 — ALTERNATE DISPUTE RESOLUTION
    61  
PARAGRAPH 25 — MISCELLANEOUS PROVISIONS
    62  
Approval or Consent by the MINI Division
    62  
Divisibility
    62  
Termination of Prior Agreements
    62  
Notices
    62  
No Implied Waivers
    62  
Dealer Not an Agent and Disclaimer of Further Liability by the MINI Division and
the BMW Group
    63  
Accounts Payable
    63  
Continuing Security Interests
    63  
Assignment of Security Interests
    63  
Assignment of Dealer Agreement by the MINI Division of BMW NA
    63  
Limitations Re Dealer Stock and Assets
    64  
MINI Division’s Right to Specific Performance
    64  
Reservation of Rights
    64  
Headings
    64  
Entire Agreement and Representations
    64  
Execution of Agreement
    65  
Modification of Agreement
    65  
New Jersey Law
    65  

 

iii



--------------------------------------------------------------------------------



 



This DEALER AGREEMENT is effective as of the _____ day of _____, _____, by and
between the MINI Division of BMW of North America, LLC, a Delaware limited
liability company, having its principal place of business at 300 Chestnut Ridge
Road, Woodcliff Lake, New Jersey 07677, and

         
Dealer Name:
       
 
 
 
   
 
       
Dealer Location:
 
 
, a
 
       
Business Type:
       
 
 
 
   

(if a corporation, limited liability company, or partnership) organized or
incorporated under the laws of the

         
State of:
     and  
 
 
 
   
 
       
Doing Business As:
       
 
 
 
   

having its principal place of business at

         
Address:
 
 
, in   
 
       
City/Town:
 
 
, in the   
 
       
County of:
 
 
, in the   
 
       
State of:
 
 
, (as “Dealer”)   

 

1



--------------------------------------------------------------------------------



 



PURPOSE OF AGREEMENT
The purpose of this Agreement is to authorize Dealer to operate an approved MINI
Car dealership and to set forth the rights and responsibilities of both the MINI
Division and Dealer in providing MINI Products and services to the consuming
public. The relationship between the MINI Division and Dealer is based on the
respect of the individual roles each party must play and recognition that each
party must perform in a competent, cooperative, and ethical manner to help
achieve mutual success and the overall success of the MINI brand.
The reintroduction of the MINI brand and MINI passenger cars to the American
market offers a unique business opportunity for both the MINI passenger car
dealer organization and MINI Division. Dedication to a pure and consistent
presentation of MINI brand values will entice consumers to the brand, leverage
our collective investments, increase our voice, and help provide a higher return
on investment. The MINI personality must be consistent in visual branding,
marketing communications, and promotions on the Internet and through the retail,
product, and ownership experiences.

 

2



--------------------------------------------------------------------------------



 



PARAGRAPH 1 — DEFINITIONS
IN CONSIDERATION OF the foregoing and the mutual covenants herein contained, the
parties hereto agree as follows:
The following definitions shall be used in this Dealer Agreement and have the
following meanings:
BMW Group
(a) “BMW Group” is the umbrella term for collectively identifying the
operations, businesses, and/or activities of Bayerische Motoren Werke AG, its
subsidiaries, their affiliates, and related entities throughout the world, both
within and outside the automotive industry. The BMW Group produces products
under various brand names; the most significant at the time of introducing this
Agreement are MINI (the only brand addressed by this Agreement) and BMW (which
is not covered). The BMW Group is represented by many different legal entities,
including, but not limited to, BMW of North America, LLC and its affiliates.
BMW NA
(b) “BMW NA” shall mean BMW of North America, LLC, an, entity organized under
the laws of the State of Delaware. The MINI Division of BMW NA or an affiliated
entity (“Affiliated Entity”) shall be the exclusive importer and distributor of
MINI Products in the United States.
Dealer
(c) “Dealer”, “MINI Dealer”, “Center”, “MINI Center”, “Dealership”, or “MINI
Dealership” shall mean a dealer authorized to sell and service MINI Products as
appointed by the MINI Division of BMW of North America, LLC or an Affiliated
Entity pursuant to this Agreement.
Dealer Facility
(d) “Dealer Facility”, including its plural and possessive forms, shall mean the
land and building(s) that constitute the authorized location(s) established in
accordance with the provisions of Paragraph 8 of this Dealer Agreement for the
conduct of MINI Dealer Car Operations.
Dealer Operating Requirements Addendum
(e) “Dealer Operating Requirements Addendum”, “Center Operating Requirements
Addendum”, and “Operating Requirements Addendum” shall mean the Addendum to this
Agreement containing the “Dealer Operating Requirements”, which are the MINI
Product, Dealer Facility, Corporate Identity, Personnel, Training, Financial,
Equipment, Special Tool, Certified Pre-Owned Vehicle, Parts, and Demonstrator
Requirements for a MINI Dealer’s Car Operations and other such requirements
applicable to Dealer, as issued, amended, canceled, or superseded from time to
time by the MINI Division of BMW of North America, LLC or an Affiliated Entity
following review with Dealer.

 

3



--------------------------------------------------------------------------------



 



Dealer Operator
(f) “Dealer Operator” shall mean the person named in Paragraph 5 of the Dealer
Agreement as the person in charge of MINI Dealer Operations with authority to
make all operating decisions on behalf of the Dealer with respect to the MINI
Dealer Operations and is the person upon whom the MINI Division of BMW of North
America, LLC or an Affiliated Entity is relying to represent MINI Products and
to act on the Dealer’s behalf, as well as any person who succeeds to such
position in accordance with this Agreement.
Dealer’s Officers
(g) “Dealer’s Officers” or “Dealer Officers” shall mean all the persons named in
Paragraph 5 of the Dealer Agreement as officers of Dealer, as well as any other
person who succeeds to any such executive and/or managerial position in the
Dealer in accordance with the Agreement.
Dealer’s Owners
(h) “Dealer’s Owners” or “Dealer Owners” shall mean all the persons named in
Paragraph 5 of the Dealer Agreement as the beneficial and record owners of the
Dealer, as well as any other person who acquires or succeeds to any beneficial
interest or record ownership of the Dealer in accordance with the Agreement.
General Manager
(i) “General Manager” shall mean the person named in Paragraph 5 of the Dealer
Agreement as the person in charge of its MINI Car Operations in the absence of
the Dealer Operator, as well as any person who succeeds to such position in
accordance with this Agreement.
Improvement Addendum
(j) “Improvement Addendum” shall mean the Addendum to this Dealer Agreement that
lists the outstanding obligations of the Dealer that must be met to ensure the
continuation of this Agreement under Paragraph 4 of this Agreement.
MINI Car Dealers
(k) “MINI Car Dealers”, “MINI Dealers”, “Car Dealers”, or “Dealers” shall mean
all of the authorized MINI dealers that are signatories to a Dealer Agreement
for MINI passenger cars with the MINI Division of BMW NA or an Affiliated
Entity.
MINI Car Dealer Agreement
(I) “MINI Car Dealer Agreement”, “MINI Passenger Car Dealer Agreement”, “Car
Dealer Agreement”, “Passenger Car Dealer Agreement”, “Dealer Agreement”, “Dealer
Agreement for Cars”, Dealer Agreement for Passenger Cars, “Dealer Agreement for
MINI Passenger Cars”, or “Agreement” shall mean this Dealer Agreement.

 

4



--------------------------------------------------------------------------------



 



MINI Dealer Car Operations
(m) “MINI Dealer Car Operations”, “MINI Dealer Operations”, “MINI Car
Operations”, or “Car Operations” shall mean all activities of the Dealer
relating to the promotion and sale of MINI Products, the Supply of Original MINI
Parts, customer service for MINI Products, and/or all other operations of Dealer
governed by this Agreement, such as sales of certified pre-owned MINI Vehicles.
MINI Division
(n) “MINI Division” shall mean the MINI Division of BMW of North America, LLC or
an Affiliated Entity that is responsible for all aspects of the distribution and
marketing of MINI passenger cars in the United States.
MINI Products
(o) “MINI Products” shall mean MINI Vehicles and Original MINI Parts.
MINI Vehicle(s)
(p) “MINI Vehicle(s)” shall mean new passenger cars bearing the trademarks of
the heritage-rich MINI brand and MINI make, which were purchased from the Rover
Group in 1994, that are now manufactured by the BMW Group and sold by the MINI
Division of BMW of North America, LLC or an Affiliated Entity. The MINI make and
the MINI brand do not include: 1) the BMW or ROLLS-ROYCE makes or brands of the
BMW Group or vehicles badged with BMW or ROLLS-ROYCE trademarks; or 2) any other
make or brand of the BMW Group. The only new vehicles and the only Line-Make
authorized to be sold or serviced under this Agreement are MINI passenger cars,
which are badged with MINI trademarks. Other than passenger cars, no other line
of vehicles is authorized to be sold or serviced under this Agreement, e.g.,
light trucks (including sport utility vehicles, pick-up trucks, and minivans),
medium trucks, heavy trucks, and motorcycles are lines of vehicles not covered
by this Agreement.
Net Purchase Price
(q) “Net Purchase Price” shall mean the actual price at which Dealer purchased
the certain MINI Product from the MINI Division of BMW of North America, LLC or
an Affiliated Entity, which price shall include the addition or deduction of any
and all rebates, refunds, credit allowances, discounts, and other payments or
adjustments made by the MINI Division of BMW of North America, LLC or an
Affiliated Entity relative to such MINI Product. “Net Purchase Price” shall not
include payments or adjustments in connection with Dealer advertising
association activities (if applicable).

 

5



--------------------------------------------------------------------------------



 



Original MINI Parts
(r) “Original MINI Parts” shall mean: (i) any genuine parts, accessories, and
equipment for MINI Vehicles manufactured by or on behalf of and/or sold by the
BMW Group and/or the MINI Division of BMW of North America, LLC or an Affiliated
Entity and/or bearing the authorized trademarks of the MINI brand, which parts,
accessories, and equipment usually are described as “Original” in packaging; and
(ii) any equipment designed for use in MINI Dealer Operations (including special
MINI tools) and any non-automotive accessories and other equipment, including
aftersales, MotoringGear, lifestyle, and gift items bearing the trademarks of
the MINI brand, which are supplied to Dealer by or on behalf of the MINI
Division of BMW of North America, LLC or an Affiliated Entity.
Primary Market Area
(s) “Primary Market Area” shall mean the area designated by the MINI Division of
BMW of North America, LLC or an Affiliated Entity in which the Dealer is
expected to focus its activities under this Dealer Agreement. Evaluation of the
Dealer’s performance shall be primarily based upon the Dealer’s activities in
its Primary Market Area.
United States
(t) “United States” shall mean the 50 United States, the District of Columbia,
and the Commonwealth of Puerto Rico.

 

6



--------------------------------------------------------------------------------



 



PARAGRAPH 2 — APPOINTMENT OF CAR DEALER
Dealer Appointment
(a) Subject to the terms of this Agreement, the MINI Division appoints Dealer as
a dealer of MINI Products and grants Dealer the non-exclusive right to buy
and/or sell and/or service MINI Products. Dealer accepts such appointment and
agrees to be bound by this Agreement.
While Dealer recognizes that its performance will be primarily measured based
upon its activities in its Primary Market Area, Dealer agrees that this
appointment does not confer upon it the exclusive right to deal in MINI Products
in any specific geographic area within the United States, nor does it limit the
persons within the United States to whom Dealer may sell MINI Products for use
therein.
Dealer agrees that it will not sell MINI Products for resale in the United
States or for resale or use outside the United States. In addition, Dealer
agrees to abide by the MINI Division’s Export Policy and all amendments and
modifications thereto.
Dealer acknowledges that the MINI Division reserves the right to appoint
additional MINI Car Dealers, whether located near Dealer’s location or
elsewhere, as the MINI Division in its sole discretion deems necessary or
appropriate. The MINI Division agrees that it will not appoint additional
representation without first conferring individually with the MINI Car Dealer(s)
in the Dealer’s state of operation whose Primary Market Area would be subject to
adjustment if representation is added to the proposed location so that the MINI
Division can determine whether other alternatives to additional representation
are satisfactory to the MINI Division. If a decision is made to proceed with
establishment of additional representation, the MINI Division will provide such
MINI Car Dealer(s) no less than thirty (30) days written notice of such
decision.

 

7



--------------------------------------------------------------------------------



 



PARAGRAPH 3 — DEALER AGREEMENT AND OPERATING STANDARDS
Dealer Agreement
(a) All currently effective Addenda to the Dealer Agreement for MINI passenger
cars and all Addenda to be issued to Dealer by the MINI Division, all of which
may be amended, canceled, or superseded from time to time, are hereby fully
incorporated into this Dealer Agreement (“Incorporated Documents”). Unless the
context otherwise indicates, the term “Agreement” shall mean this document, the
Incorporated Documents, and the documents referred to therein, including, but
not limited to, policies, procedures, programs, and guidelines issued from time
to time by the MINI Division. The terms used in this Agreement are defined in
Paragraph 1 of this Agreement. Dealer hereby acknowledges receipt of this
Agreement and agrees to become familiar with its terms.
Operating Standards
(b) Dealer is required to comply with the operating guidelines that the MINI
Division establishes and agrees to conform its operations to those operating
guidelines.

 

8



--------------------------------------------------------------------------------



 



PARAGRAPH 4 — TERM
Term
(a) This Agreement shall continue in full force and effect and shall govern all
relations and transactions between the parties commencing on the effective date
hereof and continuing as follows:
(1) If Dealer has fulfilled all of its obligations hereunder and no Improvement
Addendum is currently in force: 1) this Agreement shall expire five (5) years
from the effective date hereof and the MINI Division will renew the Agreement
unless it is terminated earlier in accordance with the applicable provisions of
this Agreement; or 2) when the MINI Division develops a superseding Agreement,
the MINI Division will form a project group consisting of two MINI passenger car
dealers per region, one selected by the MINI Division and the other selected by
MINI passenger. car dealers. The project group will review the superseding
Agreement and advise the MINI Division on it. In the event that the project
group reviews a superseding Agreement, and the MINI Division offers Dealer an
opportunity to enter into that Agreement, Dealer shall enter into the
superseding Agreement.
(2) If Dealer has outstanding obligations as of the effective date of this
Agreement and/or an Improvement Addendum is in force, this Agreement shall
expire on the earlier of three years from the effective date hereof or sixty
(60) days following the earliest “Compliance Date” specified in said Addendum,
unless otherwise terminated in accordance with the applicable provisions of this
Agreement.

 

9



--------------------------------------------------------------------------------



 



PARAGRAPH 5 — CAR DEALER OWNERSHIP AND MANAGEMENT
Ownership and Management
(a) This is a PERSONAL SERVICES AGREEMENT. The MINI Division is entering into
this Agreement in reliance upon the qualifications, abilities, and integrity of
the Dealer Operator and upon the representation of the Dealer’s Owners that the
Dealer Operator will have full managerial authority for the operations and
activities of Dealer. In order to induce the MINI Division to enter into this
Agreement, Dealer states that:
Dealer’s Owners
(1) The beneficial owners, record owners, members, and partners, if any, of
Dealer are (include record owners if different from beneficial):

     
NAME
  % RECORD OR BENEFICIAL

Additional Names Attached

 

10



--------------------------------------------------------------------------------



 



Dealer’s Officers
(2) The following persons are Dealer’s Officers (if Dealer is an LLC, include
the names of the members and the officers of the member):

     
NAME
  TITLE

Dealer’s Corporate Directors
(3) If Dealer is a corporation or company, the following are its Directors (if
Dealer is an LLC, include the directors of the member):

     
NAME
  TITLE

Dealer Operator
(4) The following person shall be in complete charge of Dealer’s MINI Car
Operations with authority to make all operating decisions on behalf of Dealer
with respect to Dealer’s MINI Car Operations and is the person upon whom the
MINI Division can rely to act on Dealer’s behalf:

     
NAME
  TITLE

General Manager
(5) The following is Dealer’s General Manager (if none, enter “NONE”):

     
NAME
  TITLE

Successor(s)
(6) The Dealer’s Owners have nominated the following individual(s) as proposed
Dealer Owners of a Successor Dealer to be established if this Agreement is
terminated because of the death or permanent disability of any of the Dealer’s
Owners (if none, enter “NONE”):

     
NAME
  TITLE

 

11



--------------------------------------------------------------------------------



 



Because of the importance that the MINI Division places on the statements and
representations of the Dealer’s Owners and the qualifications of the Dealer
Operator, Dealer agrees that there will be no change in the: (a) identity of the
Dealer’s Owners ((1) above); (b) the Dealer Operator ((4) above); (c) the
Successor(s) ((6) above); or (d) Dealer’s name, identity, business organization
or structure, without the prior written consent of the MINI Division.
To enable the MINI Division to maintain effectively the MINI Dealer network,
Dealer further agrees to provide the MINI Division with forty-five (45) days
prior written notice of any proposed change in the ownership of Dealer, which
would change the interests in, or control of, Dealer, or of any proposed
disposition of Dealer’s MINI assets. Any such change in ownership or disposition
of Dealer’s MINI assets shall not be effective without the prior written consent
of the MINI Division, which consent will not be unreasonably withheld. Dealer
acknowledges and agrees that all proposed owners of all or a portion of the
Dealer shall be required to meet the MINI Division’s appointment criteria and
comply with the MINI Division’s ownership policies, procedures, and limitations.
The MINI Division shall respond to Dealer’s notification within forty-five
(45) days after Dealer has furnished to the MINI Division all completed
applications and information reasonably requested to evaluate the proposal.
Without limiting other considerations in determining whether the MINI Division
will provide consent, this Agreement may not be transferred, assigned, or
assumed until all indebtedness of Dealer to the MINI Division of BMW NA, its
subsidiaries, or affiliates has been fully satisfied and unless the transferee,
assignee, or party assuming this Agreement agrees and commits to fulfill and
complete all of the obligations under this Agreement and the Improvement
Addendum (if applicable) and fully comply with all MINI Division policies,
procedures, programs, and guidelines.

 

12



--------------------------------------------------------------------------------



 



Dealer recognizes that the MINI Division has a vital interest in ensuring that
MINI Dealers employ qualified personnel. Therefore, Dealer agrees to employ
personnel who meet the qualifications for each position within the Dealer. The
MINI Division agrees that Dealer has the right to decide and is responsible for
all matters concerning management and personnel.
Dealer has designated herein certain individuals as officers, directors,
managers and/or individuals with responsibility for Dealer’s MINI Car
Operations. Dealer agrees to notify the MINI Division in writing of any change
in the designated individuals (2, 3, and 5 above) and recognizes that such
designation shall not relieve Dealer of its responsibility for performance under
this Agreement.
Dealer agrees that the MINI Division may rely upon the Dealer Operator and
General Manager (if applicable) to act on Dealer’s behalf on any and all matters
and that such reliance shall not alter Dealer’s responsibilities under this
Agreement.

 

13



--------------------------------------------------------------------------------



 



PARAGRAPH 6 — OWNERSHIP CHANGES AND TRANSFERS OF AGREEMENT
Transfer, Sale, or Assignment by Dealer
(a) (1) In view of the nature, purposes, and objectives of the MINI Division and
this Agreement, and the differences in operating requirements among dealerships
of differing sizes and types of markets, the MINI Division expressly reserves
the right to select the dealers with whom it will enter into such agreements so
as to maintain a high quality network of dealers. Furthermore, Dealer agrees
that the MINI Division has the right to approve or decline to approve any
prospective purchaser based on his, her, or its character, reputation,
automotive experience, performance (including, but not limited to, customer
satisfaction, market penetration, and profitability), potential impact on the
MINI brand, management, compliance with the MINI Division’s ownership policies,
procedures, and limitations, compliance with the law and agreements, capital,
financial qualifications, or other qualifications for appointment as an owner of
a dealer.
(2) Dealer shall not transfer, sell, or assign, or attempt to transfer, sell, or
assign, the Dealer’s assets, any ownership interest in the Dealer, or this
Agreement, or sell or transfer any right or delegate any duty, obligation, or
responsibility of Dealer under this Agreement, without the prior written consent
and approval of the MINI Division. If a transfer, sale, or assignment of a
Dealer’s stock or assets is approved by the MINI Division, then the MINI
Division shall offer the transferee or assignee of Dealer the right to enter
into a new Agreement in substantially the same form as the Agreement then
currently offered by the MINI Division to its Dealers.
Ownership, Policies and Procedures
(b) The MINI Division fully incorporates by reference its ownership policies and
procedures into this Agreement.
Ownership Limitations
(c) (1) The combined SPG of all the MINI dealers owned directly or indirectly by
any individual, partnership, trust, corporation, or other entity cannot exceed
10% of the SPG of all MINI dealers in the United States at any time. The MINI
Division can withhold its consent to any change of ownership that would take any
individual’s, partnership’s, trust’s, corporation’s, or other entity’s direct or
indirect ownership interest above 10%. Dealer acknowledges and agrees that the
MINI Division’s 10% ownership limit is fair and reasonable.
(2) In any metropolitan area defined by the MINI Division as a multiple point
market no individual, partnership, trust, corporation, or any other entity can
directly or indirectly own an interest in more than 50% of the MINI dealers in
the market. The MINI Division can withhold its consent to any change of
ownership that would violate this Paragraph. Dealer acknowledges and agrees that
the ownership limit described in this Paragraph is fair and reasonable.

 

14



--------------------------------------------------------------------------------



 



PARAGRAPH 7 — RIGHT OF FIRST REFUSAL
Right of First Refusal
(a) The MINI Division recognizes the investment that Dealer has committed to
operate a MINI dealership. Dealer recognizes the importance to the MINI Division
of continuing dealership operations from approved locations to provide for the
effective sales and service of MINI Products. Accordingly, whenever Dealer
intends to dispose of Dealer’s MINI assets, change control of the Dealer, or
change majority ownership from that listed in Paragraph 5(a)(1), the MINI
Division shall have the first right to purchase Dealer’s MINI assets or
ownership interests pursuant to this Paragraph. Dealer agrees to disclose to the
prospective buyer that any sale or disposition shall be subject to the terms of
this Agreement and any other information provided to Dealer which impacts the
MINI Dealer Operations or the market in which the Dealer operates.
The MINI Division will advise Dealer if it will exercise the right of first
refusal within forty-five (45) days after Dealer has furnished to the MINI
Division all completed applications and information in accordance with
Paragraph 5. If the MINI Division exercises the right, the MINI Division will
assume the proposed buyer’s rights and obligations under the written agreement
the proposed buyer negotiated with Dealer (the “Buy/Sell Agreement”). The
purchase price shall be that set forth in the Buy/Sell Agreement.
The MINI Division shall have the right to perform due diligence in connection
with Paragraph 7 while the MINI Division decides whether to exercise its right
of first refusal. If the MINI Division exercises its right, the MINI Division’s
right to conduct due diligence shall continue. Dealer agrees to fully cooperate
with the MINI Division in connection with its due diligence.
In the event the MINI Division exercises its right of first refusal, the MINI
Division may assign the Buy/Sell Agreement to any party. The MINI Division shall
remain responsible to guarantee the purchase price to be paid by the assignee.
Dealer shall transfer the assets and any applicable real estate free and clear
of all liens and encumbrances. Any property shall be transferred by Warranty
Deed, where possible, conveying marketable title. Deeds will be in the proper
form for recording. Possession will be deemed transferred when the deed is
delivered. Dealer shall furnish copies of, and will assign where required, all
agreements, licenses, easements, permits, or other documents necessary for the
conduct of Dealer’s MINI Car Operations.

 

15



--------------------------------------------------------------------------------



 



Subject to the limitation set forth below, if the MINI Division exercises its
right under this Paragraph, the MINI Division will reimburse Dealer for all
reasonable and acceptable expenses, excluding brokerage commissions, incurred by
Dealer in connection with the development of the Buy/Sell Agreement prior to the
MINI Division’s exercise of its right. Dealer shall supply the MINI Division
with reasonable documentation to support all those expenses and all copies of
materials generated during the negotiation and development of the Buy/Sell
Agreement in anticipation of the sale (including environmental reports,
accounting reviews, among others). Dealer agrees that the expenses the MINI
Division will pay to Dealer pursuant to Paragraph 7 shall not exceed the lesser
of actual expenses or an aggregate of Fifty Thousand Dollars ($50,000.00). Any
dispute regarding reimbursement shall be presented for review under
Paragraph 24.
This Paragraph shall not apply in the event that Dealer proposes to change
majority ownership, dispose of its assets, or otherwise enter into a proposed
Buy/Sell Agreement with: 1) an immediate family member (spouse, child, brother,
sister, parent, grandchild, or spouse of child) of a Dealer Owner; 2) an
individual who is listed on the Successor Addendum; 3) an individual who is
currently employed by Dealer and has been actively employed by Dealer for at
least three consecutive years in the Dealer’s MINI Car Operations and is
otherwise qualified as a Dealer Operator; or 4) an individual who is currently
listed as a Dealer’s Owner in Paragraph 5 and has been so listed for the past
three consecutive years and is otherwise qualified as a Dealer Operator.

 

16



--------------------------------------------------------------------------------



 



PARAGRAPH 8 — DEALER FACILITIES
Dealer Facilities
(a) Dealer agrees that Dealer Facilities shall satisfy all applicable provisions
of this Agreement, including reasonable space, facility, and MINI Corporate
Identification requirements in the Dealer Operating Requirements Addendum and/or
Dealer Facilities Guidelines. The MINI Division recognizes the investment Dealer
has in its facilities and hereby approves the location of the following Dealer
Facilities for the exclusive purpose of:
(1) A showroom and sales facility for MINI Vehicles at:
Address:
(2) Service and parts facilities for MINI Vehicles at:
Address:
(3) Facilities for the display and sale of certified pre-owned MINI Vehicles at:

Address:
(4) Facilities for the display and sale of pre-owned MINI Vehicles at:
Address:
(5) Satellite(s) authorized pursuant to Paragraph 8(b) of the Agreement at:
(6) Other facilities (indicate the nature of the facility, e.g., storage
facility):

 

17



--------------------------------------------------------------------------------



 



Facility and Satellite Authorization
(b) Dealer shall operate its MINI Car Operations only at the authorized
locations listed in Paragraph 8(a) of the Agreement. Any proposed change in the
Dealer’s authorized locations, including the establishment or relocation of
satellite locations, requires the MINI Division’s prior written consent. To the
extent that a proposed change is approved and involves the establishment or
relocation of a satellite of the Dealer authorized to operate under this
Agreement, the location of the satellite shall be listed in Paragraph 8(a) of
the Agreement and shall be identified as a satellite. Accordingly, such a
listing and identification constitutes authorization to operate a satellite
under this Agreement and a new Dealer Agreement shall not be issued. Dealer
agrees that satellite locations are not necessarily permanent and that Dealer
shall discontinue operations at a satellite upon receipt of one hundred twenty
(120) days written notice from the MINI Division. Dealer further agrees that the
termination or withdrawal of approval of a satellite does not constitute the
termination or failure to renew this Agreement.
Unless otherwise provided herein, Dealer shall conduct Dealer’s MINI Car
Operations and keep MINI Products exclusively at the authorized Dealer
Facilities designated above.
In the event that Dealer desires to: (1) change its principal place of business
from that first set forth in this Agreement; (2) change any location of the
Dealer Facilities; (3) establish any additional locations for either operating
its business or storage of MINI Products; (4) make any major structural or
design change in the Dealer Facilities; or (5) change the usage or function of
any locations or facility approved herein or otherwise utilize such locations or
facilities for any functions other than the approved functions, Dealer must
obtain the prior written approval of the MINI Division for any such change or
establishment.
Dedication to the MINI Brand
(c) The MINI passenger car showroom shall be totally dedicated to the MINI
brand, shall be compliant with all MINI Corporate Identity requirements and
standards, and shall be, at a minimum, architecturally separated from the
showrooms of line-makes other than MINI passenger cars. Furthermore, the
showroom shall have a sales staff fully dedicated to the MINI brand. All
authorized facilities under this Agreement other than the MINI passenger car
showroom, including, but not limited to, all customer-facing areas such as the
areas for the sale of Original MINI Parts, MINI service, and MINI customer
relations, shall be compliant with all MINI Corporate Identity requirements and
standards and shall have staff dedicated to the MINI brand.

 

18



--------------------------------------------------------------------------------



 



Facilities Compliance
(d) Recognizing that Dealer’s Facilities affect Dealer’s ability to discharge
properly its responsibilities under this Agreement and the Dealer Operating
Requirements Addendum, Dealer will ensure that Dealer’s Facilities comply with
the applicable provisions of this Agreement, including such reasonable
requirements and standards as the MINI Division may prescribe from time to time.
Pre-Owned Vehicle Facilities
(e) Dealer must obtain the MINI Division’s prior written approval for all MINI
branded locations and facilities from which pre-owned MINIS are sold, including
certified pre-owned MINIS. The MINI Division’s approval of such locations will
not be unreasonably withheld.

 

19



--------------------------------------------------------------------------------



 



PARAGRAPH 9 — BASIC OBLIGATIONS OF MINI DIVISION
Assistance to Dealer
(a) The MINI Division will assist Dealer in Dealer’s MINI Car Operations through
such means and upon such terms and conditions as the MINI Division considers
necessary and appropriate, including, among other things:
(1) Sales, technical, and process training, delivered in person or
electronically, prior to introduction of new MINI Vehicles or on an ongoing
basis;
(2) Sales, service, and parts literature and other printed materials relating to
MINI Products;
(3) National advertising campaigns for MINI Vehicles;
(4) Periodic suggestions and evaluations to assist Dealer in the conduct of its
MINI Car Operations; and
(5) Technical Assistance Hotline and Parts Telephone Support.
Allocation of Vehicles
(b) The MINI Division agrees to sell and deliver MINI Products to Dealer in
accordance with the provisions of this Agreement:
(1) In making such sales and deliveries, the MINI Division will consider
Dealer’s preferences, as well as its compliance with the resale and use
restrictions of the Dealer Agreement, and will endeavor to make a fair and
equitable allocation and distribution of the MINI Products available to it among
its MINI Dealers. The MINI Division reserves the right to reduce allocation of
MINI Vehicles to Dealers which do not comply with the terms and conditions of
the Dealer Agreement or the Dealer Operating Requirements Addendum;
(2) Dealer recognizes the possibility that from time to time MINI Products may
not be available in sufficient quantities. In such event, Dealer agrees that the
MINI Division, in the exercise of its business judgment, may determine the
method and manner of the allocation of MINI Products between Dealer and the MINI
Division’s other Dealers. Upon Dealer’s written request, the MINI Division
agrees to provide Dealer with an explanation of the method used to distribute
such MINI Products; and
(3) Dealer recognizes that when introducing new MINI Products, the MINI Division
may require certain prerequisites be in place at the MINI Dealer, i.e.,
training, equipment, tools, parts, displays, and customer information, prior to
the MINI Division distributing such MINI Products to the Dealer. Such
prerequisites shall help ensure customer satisfaction, consistent communication
of MINI brand values, and product acceptance in the market. Dealer agrees that
its failure to meet the prerequisites will delay the distribution of new MINI
Products to Dealer until the prerequisites are met.

 

20



--------------------------------------------------------------------------------



 



Supply of MINI Products to Dealer
(c) The MINI Division agrees to sell and deliver MINI Products to Dealer in
accordance with this Agreement and the ability of the Dealer to store, display,
sell, and service MINI Products, as reflected in its Dealer Operating
Requirements Addendum. The MINI Division shall have no obligation to supply and
Dealer shall not be entitled to receive MINI Products which exceed the Dealer’s
ability to store, display, sell, or service MINI Products as evidenced by its
Dealer Operating Requirements Addendum.

 

21



--------------------------------------------------------------------------------



 



PARAGRAPH 10 — BASIC OBLIGATIONS OF DEALER
MINI Sales, Service, and Parts Supply
(a) Dealer assumes the responsibility for the promotion and sale of MINI
Products, the supply of Original MINI Parts, and customer service for MINI
Products.
Conduct of Business
(b) In the conduct of its business, Dealer will:
(1) Safeguard and promote the reputation of MINI Products, the trademarks of
MINI, and the MINI brand;
(2) Help reintroduce the heritage-rich MINI brand in the United States after
being absent from the country for more than thirty years;
(3) Refrain from negligent or willful conduct which may be harmful to the
reputation or to the marketing of MINI Products or inconsistent with the public
interest;
(4) Refrain from all deceptive, misleading, or unethical practices; and
(5) Comply with all applicable local, state, and federal laws.
Compliance with Dealer Operating Requirements and Standards for MINI Dealers
(c) Dealer, recognizing that its responsibilities under this Agreement demand
the most effective use of its available facilities, capital, and personnel,
agrees to comply with its Dealer Operating Requirements Addendum. Dealer shall
review said Addendum with MINI Division representatives at the Retail Business
Plan Review, satisfy outstanding obligations under its Improvement Addendum, if
applicable, and comply with all reasonable standards established by the MINI
Division from time to time relating to Dealer’s MINI Car Operations.

 

22



--------------------------------------------------------------------------------



 



Issuance of Improvement Addendum
(d) The MINI Division will notify Dealer in writing if Dealer fails to comply
with any obligation, responsibility, or requirement under the Dealer Agreement
or the Dealer Operating Requirements Addendum (“Deficiency”).
(1) If Dealer fails to remedy the Deficiency following notice, the MINI Division
will issue to Dealer an Improvement Addendum or amend an existing Improvement
Addendum, listing the Deficiency(s) and providing Dealer a reasonable date by
which the Dealer must satisfy the Deficiency(s).
(2) Should Dealer reasonably request an extension of time in writing to comply
with an Improvement Addendum, a justified request for extension will not be
unreasonably withheld; however, under no circumstances is the MINI Division
obligated to grant more than two extensions.
(3) Dealer’s failure to satisfy the Deficiency(s) will jeopardize the Dealer’s
ability to renew the Dealer Agreement and could subject Dealer to early
termination of this Agreement.
(4) An Improvement Addendum will be canceled once Dealer remedies the
Deficiency(s).
(5) An Improvement Addendum may be superseded by the MINI Division at any time
to reflect a Dealer’s progress toward satisfaction of a Dealer’s Deficiency(s).

 

23



--------------------------------------------------------------------------------



 



PARAGRAPH 11 — CUSTOMER SATISFACTION
Customer Satisfaction
(a) The MINI Division and Dealer agree to conduct their respective businesses in
a manner that promotes and supports the image and reputation of MINI, MINI
Products, the MINI Division, MINI Dealers, and the BMW Group. The MINI branding
strategy, the price-value relationship of MINI Products, and excellent customer
care are essential elements of image and reputation in all dealings and
transactions with customers.
Dealer, as the direct link to the MINI customer, is responsible for satisfying
customers in all matters, except those directly related to product design and
manufacturing. Dealer will take all reasonable steps to ensure that each
customer is satisfied with MINI Products and with the services and the practices
of Dealer. Dealer will recommend to the MINI Division methods of reasonably
satisfying customers. The MINI Division will support Dealer’s customer
satisfaction efforts through counseling, training opportunities, and providing
survey results.
When requested by the MINI Division, Dealer shall submit a plan detailing its
customer satisfaction programs. That plan shall include continuous reinforcement
to all Dealer personnel of the importance of customer satisfaction, necessary
training for Dealer personnel, and methods of conveying to customers that the
Dealer is committed to their satisfaction.
Following consultation with and notice from the MINI Division or its authorized
representative, Dealer shall remedy, to the satisfaction of the MINI Division,
any practice or method of operation which would have a detrimental effect upon
customer satisfaction or would impair the reputation or image of MINI, MINI
Products, the MINI Division, MINI Dealers, or the BMW Group.

 

24



--------------------------------------------------------------------------------



 



PARAGRAPH 12 — GENERAL REQUIREMENTS FOR DEALER’S CAR OPERATIONS
Business Hours
(a) Throughout the term of this Agreement, the Dealer Facility shall be operated
during, and for not less than, the customary business hours of the trade in the
community or locality in which Dealer is located. When necessary to accommodate
customers’ needs, however, Dealer shall extend its regular business hours.
Signs, Pylons, and Displays
(b) Subject to local requirements, Dealer agrees to display conspicuously at and
around the Dealer Facility such MINI approved signs, pylons, and displays as the
MINI Division shall reasonably require.
Dealer’s Corporate and Trade Name
(c) Dealer agrees that its corporate name and its trade name (also known as the
Dealer’s dba) for its MINI Dealer Car Operations shall comply with all
applicable MINI Division policies, procedures, programs, and guidelines related
thereto.
Exclusive Ownership of MINI Trademarks and Non-Exclusive Trademark License
(d) Dealer acknowledges that the exclusive ownership, and the validity, of the
MINI trademarks (including, without limitation, the MINI logo), both registered
and at common law, resides within the BMW Group, and Dealer shall not contest
the same during the term of the Agreement or at any time thereafter. Dealer
further acknowledges that it is only pursuant to the nonexclusive trademark
license granted herein that Dealer can use MINI trademarks or MINI trade names
in connection with the sale of MINI Products and that Dealer has no other such
license. Dealer further acknowledges that the MINI trademarks are famous and
highly distinctive throughout the world, and that the MINI trademarks have
achieved the highest degree of recognition within the automotive industry and
other related industries throughout the world. Dealer and the MINI Division
agree to cooperate with each other in preventing any acts of trademark
infringement, dilution, or unfair competition with respect to any MINI
trademark, but the BMW Group (or the MINI Division, as the BMW Group’s agent
with respect to trademark matters) shall have sole control over all actions and
legal proceedings to suppress infringement, dilution, or any act of unfair
competition with respect to any MINI trademark. Dealer acknowledges, and shall
not contest, the BMW Group’s right and authority to bring any action for
infringement, dilution, or unfair competition with respect to any MINI
trademark.

 

25



--------------------------------------------------------------------------------



 



Use of MINI Trademarks by Dealer
(e) The MINI Division grants Dealer a non-exclusive license to use the MINI
trademarks subject to the terms and conditions of this Agreement, including, but
not limited to, the BMW Group and the MINI Division trademark policies and
guidelines. Dealer agrees that it will use the trademarks solely in connection
with the promotion and sale of MINI Products and consumer service for MINI
Products only in such manner, at such location, to such extent, and for such
purposes as the MINI Division may specify from time to time. No MINI trademark
may be used except in the color, size, form, and style approved by the MINI
Division. Moreover, without the express prior written consent of the MINI
Division, Dealer shall not use any MINI trademark (including the letters “MINI”)
as part of its corporate business name. Dealer shall promptly change or
discontinue its use of any MINI trademark upon the MINI Division’s request.
Dealer agrees that the sole source and origin of MINI Products is the MINI
Division and the BMW Group. Dealer shall not use the MINI trademarks in any
manner which may tend to cause a likelihood of confusion concerning the source
or origin of MINI Products. Dealer shall not use the MINI trademarks in any
manner which is likely to cause confusion among the public, deceive or mislead
the public, or impair the goodwill of the MINI Division or MINI Products.
Without the MINI Division’s prior written consent, Dealer shall not use MINI
trademarks in connection with, or associated with, any other trademark or brand.
In the event Dealer desires to utilize the MINI trademarks in any material,
including signage or advertisements, which also contains reference to another
line or automotive make, Dealer agrees to provide the MINI Division with thirty
(30) days prior written notice of such use. The MINI Division shall have the
sole discretion to grant or deny approval for such use of the MINI trademarks.
Dealer acknowledges that the MINI Division shall be irreparably harmed by any
breach by Dealer of any provision of this Agreement concerning the use of the
MINI trademarks. Dealer acknowledges that the BMW Group or the MINI Division
may, at their discretion, terminate this license or the MINI Division may
terminate this Agreement for any violation of the BMW Group or the MINI Division
trademark policies or guidelines or the breach of this provision or other
related provisions in this Agreement. Dealer agrees to pay all costs, fees, and
expenses, including attorneys fees, of the MINI Division associated with or
arising from any legal claim or proceeding for the enforcement of any provision
of this Agreement concerning the use of the MINI trademarks or the MINI brand.
The MINI Division agrees to provide Dealer with written notice and an
opportunity to cure violations of trademark policies and guidelines, the
infringement of MINI trademarks or trade names, and attempts to dilute MINI
trademarks or the MINI brand. The length of the cure period will be based on the
circumstances presented, but in no event will the cure period exceed thirty
(30) days.

 

26



--------------------------------------------------------------------------------



 



Dealer Web Sites and Internet Use
(f) Dealer and MINI Division both recognize the importance of e-commerce to the
mutual benefit of MINI passenger car dealers, MINI passenger car customers, and
the MINI Division. E-commerce shall be a core element of the MINI passenger car
business model. Dealer shall maintain a world wide web site or otherwise
maintain a presence and advertise on the Internet (and any other public computer
networks that are developed and are acceptable to the MINI Division) in
connection with the Dealer’s business. All such activities shall be in
compliance with the law and any applicable MINI Division e-commerce standards or
Internet or web site policies, including functionality policies, that exist or
are subsequently developed. Among other purposes, the MINI Division will use its
Internet web site(s) to provide sales leads to Dealers, to facilitate sales, and
to facilitate the flow of MINI Product and sales information among the MINI
Division, MINI Dealers, and consumers. Dealer shall be required to use a MINI
Corporate Identity web-site template and future generations of the template that
will be provided to it by the MINI Division. Dealer agrees to use the template
to provide for the handling of sales leads and on-line sales by MINI passenger
car dealers to retail customers. Dealer also agrees to include on its web sites
information that the MINI Division requires in the manner and form selected by
the MINI Division. Dealer further agrees to list a link on its web sites to
http://www.MINIUSA.com. If Dealer is requested to provide a link to additional
web sites by the MINI Division in writing, Dealer shall add such links to its
web sites. Dealer also shall not add links to its MINI passenger car web sites
for line-makes other than MINI passenger cars without the prior written consent
of the MINI Division. Dealer agrees that it shall provide input to the MINI
Division and any ecommerce work groups of MINI passenger car dealers on
e-commerce initiatives that Dealer, a work group or groups, and/or the MINI
Division believe should be considered for inclusion in the MINI business model.
Dealer shall not use any MINI trademarks on its web sites in a manner
inconsistent with the terms of this Agreement, without the MINI Division’s prior
written authorization, or in a manner that is not acceptable to the MINI
Division. Furthermore, Dealer may not post MINI Division or BMW Group
proprietary, confidential, or copyrighted material or information on its web
sites without the prior written approval of the MINI Division or the BMW Group.
In addition, Dealer agrees to obtain the MINI Division’s prior written approval
for any Internet domain name Dealer may use or intend to use and/or home page
address. Dealer also agrees that it shall not cybersquat on any unauthorized
domain names including MINI trademarks or trade names. Finally, Dealer agrees
that it shall be responsible for the activities and actions it undertakes on the
Internet and at its web sites.

 

27



--------------------------------------------------------------------------------



 



Sales of Certified Pre-Owned and Other Pre-Owned MINI Vehicles
(g) Dealer shall not use any MINI trademark in connection with the sale of
certified or non-certified pre-owned MINIS unless the Dealer fully complies with
all requirements of the MINI Division as to the standards, practices, and
facilities for the sale of pre-owned MINIS under the MINI trademarks. Dealer
agrees to adhere to the terms and conditions associated with the sales and
service activities for certified pre-owned MINIS and to all policies,
procedures, programs, and guidelines established and updated from time to time
by the MINI Division for certified pre-owned MINIs. Furthermore, Dealer shall
not certify any MINIS which do not meet the requirements for certification and
shall not submit claims, information, or reports to the MINI Division
identifying as certified, vehicles that do not meet certification requirements
or vehicles that have not been certified.
Insurance
(h) Dealer shall maintain comprehensive and excess liability insurance policies
in an amount sufficient to meet all reasonably anticipated contingencies,
including legal judgments entered against Dealer. In no event shall the
aggregate value of the policies be less than Five Million Dollars
($5,000,000.00). The policies must be issued by an insurance company with an
“A-” or better rating by A.M. Best or a similar rating agency acceptable to the
MINI Division. Dealer must provide the MINI Division with copies of such
policies upon request and a certificate of insurance each time the policies are
renewed.
Training
(i) Dealer agrees that its personnel will be trained in such special training
courses as may be offered from time to time by the MINI Division. Dealer shall
require its personnel to meet with the MINI Division personnel in the dealership
or at other appropriate locations for the purposes of training and to use
training materials as may be suggested from time to time by the MINI Division.
Advertising and Marketing
(j) Dealer agrees to advertise MINI Products and customer service for MINI
Products in accordance with the standards set forth in Paragraph 10(b) and such
other reasonable policies, standards, and guidelines as the MINI Division may
establish from time to time. Such advertising shall include, among other things,
listings in approved web sites and local classified telephone directories
identifying Dealer as an authorized dealer in MINI Products.
Both the MINI Division and Dealer recognize the need of maintaining uniformly
high standards of ethical advertising of a quality and dignity consistent with
the reputation of MINI Products in order to maintain public confidence and
respect in Dealer, the MINI Division, and MINI Products. Accordingly, Dealer
agrees not to publish or cause to be published any advertising in any media
whatsoever relating to MINI Products and customer service for MINI Products
which is likely to deceive and/or mislead the public or to impair the goodwill
or image of the MINI Division or MINI Products. The MINI Division reserves the
right to require Dealer to cease any advertising inconsistent with this
provision including the right to prohibit Dealer from using MINI trademarks in
advertising.

 

28



--------------------------------------------------------------------------------



 



MINI passenger car marketing and advertising shall be consistent with MINI brand
values and the image that the MINI brand projects into the marketplace. Dealer
agrees, warrants, and represents that any and all of its marketing, advertising,
and solicitation messages and materials, in any and all media, shall be
consistent with, conform with, and shall not compromise, the MINI brand image.
In order to properly develop the MINI brand image and to create efficiencies for
MINI passenger car dealers, MINI Division will provide certain marketing and
advertising materials for Dealer use. Marketing, advertising, and solicitation
materials that Dealer desires to disseminate that have not been provided by MINI
Division shall be submitted to MINI Division for its approval prior to use.
Dealer Submissions to MINI Division
(k) The submission of false or fraudulent claims, reports, statements, or
information by Dealer to MINI Division, BMW NA, or an Affiliated Entity is
strictly prohibited and may result in the termination of this Agreement.
Compliance with Laws
(I) Dealer shall comply with all applicable local, state, and federal laws and
regulations, including, but not limited to, laws and regulations requiring
licensing and/or registration. Dealer agrees to disclose information as the MINI
Division may reasonably request with respect to the foregoing.
Compliance with this Agreement and MINI Division Policies, Procedures, Programs,
and Guidelines
(m) Dealer shall comply with the terms and conditions of this Agreement and all
existing and subsequently developed or amended MINI policies, procedures,
programs, and guidelines.

 

29



--------------------------------------------------------------------------------



 



PARAGRAPH 13 — DEALER’S SALES OF MINI VEHICLES
Sales Promotion
(a) Dealer shall actively and effectively promote the sale of the full line of
authorized MINI Vehicles and shall promote and sell such MINI Vehicles primarily
in its Primary Market Area in accordance with the terms and conditions of this
Agreement and through such means as reasonably may be required by the MINI
Division from time to time.
Sales Performance
(b) Within the limitations, if any, resulting from the quantity of MINI Vehicles
made available to Dealer by the MINI Division, Dealer shall achieve the best
possible sales performance obtainable for MINI Vehicles. Such sales performance
shall be evaluated on the basis of such reasonable and equitable criteria as may
be determined from time to time by the MINI Division.
Sales Leads
(c) Dealer shall follow up all sales leads provided to Dealer by the MINI
Division (or any of its subsidiaries, affiliated companies, or vendors), whether
obtained through the MINI Division’s web site or otherwise, promptly and
courteously within the time periods set forth by the MINI Division in writing to
Dealers or in the Dealer’s Operating Requirements Addendum. Dealer acknowledges
that the MINI Division may divert any sales leads not followed up on by a Dealer
within the time periods set forth by the MINI Division, in writing to Dealers or
in the Dealer’s Operating Requirements Addendum, to other Dealers.
Demonstrators
(d) For purposes of demonstration, Dealer shall have available at all times such
number of the most current model MINI Vehicles as required pursuant to the
Dealer’s Operating Requirements Addendum.
Strategic Business Plan
(e) Each Dealer shall develop a strategic business plan with objectives for the
following year. The annual strategic business plan will be discussed with and
presented to MINI Division representatives at an annual strategic business plan
review. The final strategic business plan, as accepted by the MINI Division,
shall represent the goals and objectives of Dealer and contain the action plans
developed by Dealer to achieve those goals and objectives and, in the case of an
Improvement Addendum, address the means of complying with the terms and
conditions of this Agreement.

 

30



--------------------------------------------------------------------------------



 



Primary Market Area
(f) The MINI Division will assign to Dealer in writing a geographic area
consisting of a collection of zip code areas or census tracts, which shall be
the Dealer’s Primary Market Area. The Dealer’s Primary Market Area is the area
in which a Dealer will primarily promote and sell MINI Vehicles. The Dealer’s
Primary Market Area will be used to evaluate the Dealer’s performance
obligations and objectives under this Agreement. The MINI Division may adjust a
Dealer’s Primary Market Area at any time and will provide written notice to the
Dealer of any adjustment. Dealer agrees that it has no right or interest in any
Primary Market Area. In assigning or changing the Dealer’s Primary Market Area,
the MINI Division will exercise its best business judgment based on the facts
and circumstances at the time that any assignment or change is made.
Performance Evaluation
(g) Dealer and the MINI Division agree that their primary purpose is to satisfy
customers by properly servicing and promoting the sale of MINI Products within
Dealer’s Primary Market Area, consistent with MINI brand values. Dealer and the
MINI Division will work together to achieve this purpose.
(1) Dealer’s compliance with the retail business plan and Dealer’s sales,
service, and customer satisfaction performance will be regularly reviewed and
evaluated. The MINI Division will provide to Dealer, in writing, its evaluation
of Dealer’s performance. Any written comments submitted by Dealer to the MINI
Division shall become part of a performance evaluation report.
(2) The MINI Division shall evaluate Dealer’s performance based on, but not
limited to:

  (i)  
Dealer’s sales of MINI Products in Dealer’s Primary Market Area;

  (ii)  
Registrations attributable to Dealer in its Primary Market Area;

  (iii)  
The sales and registrations of competitive passenger cars in Dealer’s Primary
Market Area;

  (iv)  
Feedback from Dealer’s customers measured by the results of the customer
satisfaction surveys provided to Dealer by the MINI Division;

  (v)  
The trend of Dealer’s performance over a reasonable period of time;

  (vi)  
Significant local conditions that may have affected Dealer’s performance;

  (vii)  
The general vehicle purchasing trends of the public; and

  (viii)  
Dealer’s compliance with its Dealer Operating Requirements Addendum, its retail
business plan objectives, and Best Practices.

 

31



--------------------------------------------------------------------------------



 



Down Payments and Trade-Ins
(h) Payments received from customers, whether in money or in kind, which are to
be applied towards the subsequent purchase of a new MINI Vehicle, shall be held
for such customers in accordance with applicable law until such time as the
transaction with respect to which such payments were received is consummated or
terminated.
Consumer Disclosures
(i) Dealer shall deliver to purchasers of MINI Vehicles an itemized invoice and
disclose any other information or give any notice provided by the MINI Division
intended for consumers or required by law.

 

32



--------------------------------------------------------------------------------



 



PARAGRAPH 14 — CUSTOMER SERVICE
Scope and Quality
(a) Dealer shall provide the best possible customer service for all owners of
MINI Vehicles whether or not the MINI Vehicle was sold by Dealer and shall
promote its customer service and the sale of Original MINI Parts. Dealer shall
not engage in any service practice with respect to any MINI Products if the MINI
Division has reasonably objected to the nature or quality of such practice or
the practice is detrimental to customers or inconsistent with the purposes of
this Agreement.
Disclosure and Use of Original MINI Parts
(b)(1) Dealer shall not use any parts other than Original MINI Parts or parts
expressly approved (e.g., authorized remanufactured parts) by the MINI Division
in the performance of warranty service in connection with the MINI New Passenger
Car Limited Warranty, parts warranties, and/or other MINI warranties.
(2) Dealer recognizes that its customers have a right to expect that any product
that they purchase from Dealer meets the high quality standards associated with
MINI Products. In order to avoid confusion and minimize potential customer
dissatisfaction, in any case where Dealer sells for use in the repair of any
MINI Product any parts which are not Original MINI Parts or parts approved by
the BMW Group or the MINI Division of BMW NA, Dealer shall disclose to the
customer that such parts are not Original MINI Parts or parts approved by the
BMW Group or the MINI Division of BMW NA, and consequently, that such parts are
not warranted by the MINI Division. Such disclosure shall be in writing,
conspicuous, and set forth on the parts invoice, service, or repair order.
Dealer will also, by appropriate written notice, advise the customer of the
source of such parts and the extent of any warranty given by the supplier or
manufacturer of such parts.
(3) Dealer shall not represent in any manner, sell or offer for sale as new,
Original MINI Parts or parts approved (e.g., authorized remanufactured parts) by
the BMW Group or the MINI Division of BMW NA, any parts which are not in fact
new, Original MINI Parts or parts approved by the BMW Group or the MINI Division
of BMW NA.
Pre-Delivery Inspection
(c) Before delivery to the customer, Dealer shall inspect, prepare, and
condition each new MINI Vehicle in accordance with quality certification and
other pre-delivery inspection procedures furnished from time to time by the MINI
Division to Dealer. Evidence of satisfactory completion will be determined at
the discretion of the MINI Division, through customer responses to surveys or
inspection documents maintained in the Dealer’s vehicle history file.

 

33



--------------------------------------------------------------------------------



 



MINI Service and Warranty Information Booklet and MINI Owner’s Manual
(d) Upon delivery to a customer of a new MINI Vehicle, Dealer will also deliver
to the customer the MINI Service and Warranty Information booklet supplied by
the MINI Division for such MINI Vehicle, properly completed and stamped with
Dealer’s corporate or business name, the customer warranty information,
including notification of any laws, rules, or regulations addressed in
subparagraph (e) below when required by applicable state law, and the
appropriate MINI Owner’s Manual. In addition, Dealer shall have copies of
applicable warranty information on display and ready for customer use.
Compliance with Consumer Protection Statutes, Policies, Procedures, and
Guidelines
(e) Dealer acknowledges the existence and applicability of various “repair or
replace” laws, damage disclosure laws, other consumer protection laws, rules,
and regulations, and the MINI Division disclosure policies, procedures, and
guidelines. Dealer agrees to comply fully with the requirements of such laws,
rules, regulations, policies, procedures, and guidelines, including, but not
limited to, delivering all required disclosures, booklets, and manuals to
consumers, and Dealer shall take no action which adversely affects the MINI
Division’s rights and duties under these laws, rules, and regulations.
Moreover, Dealer agrees to use its best efforts to notify the MINI Division
promptly in writing of all situations in which “repair or replace” laws are or
may be applicable. Dealer further agrees to take such other action as the MINI
Division may reasonably require.

 

34



--------------------------------------------------------------------------------



 



PARAGRAPH 15 — DEALER’S RECORDS AND REPORTS AND ACCESS TO DEALER’S PREMISES
Financial Records
(a) Dealer shall keep accurate and current books of account in accordance with
accounting practices reasonably satisfactory to the MINI Division so as to
enable the MINI Division to develop comparative data in order, among other
things, to furnish to Dealer, for Dealer’s benefit, business management
assistance.
Management Information Systems Requirements
(b) To facilitate the efficient operation of the MINI passenger car dealer
network and the accurate and prompt disclosure to the MINI Division of
dealership operations and financial information, Dealer agrees to install and
maintain management information system facilities which are compatible with the
computer systems, hardware, and software used by the MINI Division and comply
with MINI information management requirements and standards.
Financial Statements
(c) Dealer shall deliver or mail to the MINI Division the following:
(1) On or before the tenth (10th) day of each calendar month, on such forms as
the MINI Division reasonably may require, a financial and operating statement
reflecting Dealer’s MINI Car Operations for the preceding month and Dealer’s
total MINI Car Operations from the beginning of the calendar year to the end of
the preceding month (the statements referenced in this Paragraph shall also
reflect the financial and operating results for any other line-makes of the BMW
Group for which Dealer is an authorized dealer); and
(2) Within three and one-half (3-1/2) months after the end of the calendar year,
a financial and operating statement for such year. In the event the MINI
Division so requests in writing, such statement shall be reviewed by a certified
public accountant.
Additional Reports
(d) Dealer will furnish to the MINI Division, on such forms and at such times as
the MINI Division reasonably may require, complete and accurate reports of
Dealer’s sales and inventories of new MINI Vehicles, of certified pre-owned MINI
Vehicles, of other pre-owned vehicles, and of Original MINI Parts. Dealer will
also furnish to the MINI Division such other reports as the MINI Division
reasonably may require from time to time. Dealer shall maintain such records for
at least five (5) years.

 

35



--------------------------------------------------------------------------------



 



Access to Dealer’s Premises and Records
(e) Until the expiration or prior termination of this Agreement and thereafter
until consummation of all the transactions referred to in Paragraph 22 hereof,
the MINI Division, through its representatives, employees, and other designees,
shall have the right, at all reasonable times during regular business hours, to
inspect Dealer’s MINI Car Operations, including the Dealer’s Facility and
records and accounts of Dealer relating to Dealer’s MINI Car Operations. Dealer
shall cooperate fully with, and take all actions necessary to facilitate, such
inspections.
Confidentiality
(f) The MINI Division of BMW NA will not furnish any financial data submitted to
it by Dealer to any third party unless: 1) authorized by Dealer; 2) required by
law, regulation, order, or judicial, alternate dispute resolution, or
administrative process; 3) pertinent to judicial, alternate dispute resolution,
or administrative proceedings; or 4) required to generate composite or
comparative data for analytical purposes. Dealer agrees to keep confidential and
not disclose, directly or indirectly, information that BMW NA designates as
confidential and provides to Dealer.

 

36



--------------------------------------------------------------------------------



 



PARAGRAPH 16 — DEALER’S PURCHASES OF MINI VEHICLES
Dealer’s Purchase Price
(a) The MINI Division will sell MINI Vehicles to Dealer at such prices and upon
terms as may be established from time to time by the MINI Division. Dealer shall
be responsible for payment of any and all sales taxes, use taxes, excise taxes,
and other governmental or municipal charges imposed or levied or based upon the
sale of MINI Vehicles by the MINI Division to or through Dealer.
Payment
(b) Payment for each MINI Vehicle purchased by Dealer shall be made in cash at
the time of delivery unless the invoice provides otherwise, in which event the
terms of the invoice shall govern. Receipt of any check, draft, or other
commercial paper shall not constitute payment until the MINI Division has
received cash in the full amount thereof. In the event of non-payment, Dealer
shall pay all of the MINI Division’s collection charges, including attorneys
fees and costs.
Line of Wholesale Credit
(c) During the term of this Agreement, Dealer shall maintain exclusively for
MINI Vehicles an unrestricted line or lines of wholesale credit with a financing
institution or institutions satisfactory to the MINI Division in amounts as
specified in the Dealer Operating Requirements Addendum.
Shipment to Dealer
(d) The MINI Division will endeavor, whenever practicable, to follow Dealer’s
requests with regard to route and method of shipment of MINI Vehicles, but the
MINI Division reserves the right to ship MINI Vehicles purchased by Dealer
hereunder by whatever mode of transportation, by whatever route, and from
whatever point the MINI Division may select. All shipping charges for MINI
Vehicles will be borne by Dealer.
Claims Processing
(e) In order to facilitate the processing of claims for damage against the
carrier or carrier’s insurer, Dealer hereby authorizes the MINI Division to
process, and the MINI Division agrees that it will so process at its own cost
and expense, all such claims in the MINI Division’s name, but for Dealer’s
account, in such manner and on such basis as the MINI Division may reasonably
determine. The MINI Division shall not, however, be obliged to retain counsel or
commence legal proceedings against carrier or carrier’s insurer with respect to
any such claims. Dealer also authorizes the MINI Division to settle or
compromise any such claims for less than the full amount thereof as the MINI
Division may in its sole judgment determine without the prior approval of
Dealer.

 

37



--------------------------------------------------------------------------------



 



Immediately upon delivery of any MINI Products to Dealer, Dealer shall make a
careful inspection of such products and shall note any damage in the MINI
Products so delivered on the appropriate carrier delivery forms, which shall be
signed by both the representatives of the carrier and the representatives of the
Dealer. Dealer shall also follow any other pertinent procedures that may be
established from time to time by the MINI Division and will cooperate with the
MINI Division in processing any claims. Failure by Dealer to note any deficiency
or damage upon delivery to Dealer and failure to follow any other pertinent
procedures established by the MINI Division shall constitute a waiver by Dealer
of the MINI Division’s obligation to process any claim and Dealer shall be
solely responsible for asserting and processing any such claims against the
carrier.
Passing of Risk
(f) All MINI Vehicles sold to Dealer shall be at Dealer’s risk and peril from
the time of delivery at the MINI Division’s established place of delivery
whether to Dealer, Dealer’s agent, or a common carrier, and during all
subsequent transportation. It shall be the obligation of Dealer to insure
against such risks for its benefit and at its expense.
Repair and Sale of Damaged MINI Vehicles
(g) In the event that any MINI Vehicle sold by the MINI Division to Dealer
should become damaged prior to its delivery by Dealer to a customer, Dealer
shall, applying BMW Group or MINI Division approved repair practices and
procedures, repair fully such damage so that such MINI Vehicle shall be placed
in first-class salable condition prior to delivery. Dealer shall not market any
MINI Vehicle if the quality or condition thereof has been reasonably objected to
by the MINI Division. Dealer shall comply with all state laws applicable to such
sales and shall disclose to the customer all damage and repairs in accordance
with applicable state law. Dealer will also disclose all damage when processing
wholesale or retail trades of MINI Vehicles.
Option to Repurchase Damaged Vehicles
(h) In order to protect the integrity of MINI Vehicles and Dealer’s and the MINI
Division’s reputation in the marketplace, Dealer agrees to notify the MINI
Division whenever any of Dealer’s new and unused MINI Vehicles are substantially
damaged. For the period of ten (10) business days from the MINI Division’s
receipt of notice from a Dealer, the MINI Division shall have the first option
to repurchase from Dealer such damaged MINI Vehicles at a price equal to the Net
Purchase Price originally paid by Dealer to the MINI Division less any monies or
other consideration received by Dealer in connection with or relating to such
damaged MINI Vehicles. Dealer agrees to assign its rights under any insurance
contract with respect to such MINI Vehicles to the MINI Division. In the event
the MINI Division exercises its option to repurchase as granted above, the MINI
Division reserves the right to make any payment hereunder directly to any party
having a security interest in the MINI Vehicle being repurchased. The MINI
Division shall not be liable for any interest expense under this Paragraph 16 on
returned vehicles, unless repurchased under this subparagraph (h).

 

38



--------------------------------------------------------------------------------



 



PARAGRAPH 17 — DEALER’S INVENTORY AND PURCHASE OF ORIGINAL MINI PARTS
Minimum Inventory of Original MINI Parts
(a) Dealer shall acquire and at all times maintain at least a minimum inventory
of available Original MINI Parts necessary to satisfy adequately the needs of
the market.
Dealer’s Purchase Price
(b) The MINI Division shall sell Original MINI Parts to Dealer at such prices
and upon such terms as may be established from time to time by the MINI
Division. Dealer is responsible for any and all sales taxes, excise taxes, use
taxes, and other governmental or municipal charges imposed or levied or based
upon the sale of Original MINI Parts by the MINI Division to Dealer, except
federal excise taxes which may be included in the purchase price of the MINI
Division of BMW NA to Dealer. In the event of any increase in the prices
established by the MINI Division for Original MINI Parts, Dealer will have the
right to cancel all orders for Original MINI Parts affected by the increase
which are pending and unfilled at the time Dealer obtains notice of the
increase, provided that the MINI Division is notified in writing of such
cancellation within ten (10) days from the time Dealer obtains notice of the
increase.
Payment
(c) Dealer’s orders for Original MINI Parts will be filled on the basis of
payment terms established from time to time by the MINI Division for Dealer’s
account. Such terms may provide for open account, limited open account, C.O.D.,
or cash. Dealer will be invoiced at the time of shipment through the electronic
Dealer Communications System. Dealer shall receive a month-end statement. Dealer
shall render payment for the total amount of the monthly statement in accordance
with the terms stated therein. Unless otherwise indicated in writing, full
payment is due upon receipt of said statement. In the event of non-payment,
Dealer shall pay all of the MINI Division’s collection charges, including
attorneys fees and costs.
Delivery
(d) Delivery of Original MINI Parts ordered by Dealer shall be made by common
carrier, U.S. mail, or express mail, and if practical, in accordance with
Dealer’s specific request. If freight charges are to be paid by the MINI
Division, the most economical transportation will be selected.
Claims for Incomplete Delivery
(e) All claims for incomplete delivery of Original MINI Parts must be made by
Dealer in writing immediately upon Dealer’s receipt of shipment.

 

39



--------------------------------------------------------------------------------



 



Return of Defective Original MINI Parts
(f) Dealer shall not sell, offer for sale, or install any Original MINI Parts if
the nature or quality thereof has been reasonably objected to by the MINI
Division. Dealer may, after receipt of written authorization from the MINI
Division, return defective Original MINI Parts to the MINI Division for credit,
together with the original invoice indicating Dealer’s purchase price of such
Original MINI Parts. Such Original MINI Parts shall be shipped, shipping charges
prepaid, to the destination specified by the MINI Division. Dealer will be
reimbursed for shipping charges prepaid by it on authorized returns of defective
Original MINI Parts based on the lowest applicable rate of transportation by
common carrier.
Right to Return Original MINI Parts
(g) Dealer will notify the MINI Division of any Original MINI Parts ordered by
Dealer in error within sixty (60) days after receipt of shipment. Dealer may
return such Original MINI Parts, no later than sixty (60) days after Dealer’s
receipt of specific authorization from the MINI Division, for credit, which
credit shall be applied to Dealer’s account based on the invoiced price of the
returned Original MINI Parts. Such Original MINI Parts shall be returned,
shipping charges prepaid, to the destination specified by the MINI Division.
Dealer may also return, after receipt of written authorization from the MINI
Division, Original MINI Parts shipped to Dealer due to the MINI Division’s
shipping error. Such Original MINI Parts shall be shipped, shipping charges
prepaid, to the destination specified by the MINI Division and Dealer shall be
credited for such prepaid shipping charges as well as for the invoiced prices of
the returned Original MINI Parts.
Non-Returnable Materials, Parts, and Assemblies
(h) Dealer will not be entitled to return: (1) any materials which have been
acquired or specially fabricated by the MINI Division upon Dealer’s order;
(2) unlisted Original MINI Parts or assemblies; or (3) any Original MINI Parts
or assemblies not purchased by Dealer from the MINI Division.

 

40



--------------------------------------------------------------------------------



 



PARAGRAPH 18 — ADDITIONAL PROVISIONS GOVERNING DEALER’S PURCHASE OF MINI
PRODUCTS AND DEALER’S INVENTORIES
Taxes
(a) Dealer shall provide the MINI Division with all of its tax identification
numbers. With regard to each purchase of MINI Products, Dealer represents and
warrants that:
(1) Such MINI Products are being purchased from the MINI Division by Dealer for
resale in the ordinary course of Dealer’s business;
(2) Dealer has complied with all of the applicable provisions of local and state
laws required for the collection and payment by Dealer of all sales, use, and
excise taxes and other governmental or municipal charges applicable to all such
resale transactions; and
(3) Dealer has furnished to the MINI Division all resale certificates or similar
documents required to perfect an exemption from any applicable sales and use
taxes.
Dealer shall be responsible for payment of any and all taxes and other
governmental or municipal charges imposed or levied in connection with the sale
to Dealer by the MINI Division of MINI Products or equipment supplied to Dealer
by the MINI Division.
In the event that any MINI Products are put to a taxable use by Dealer or are in
fact purchased by Dealer for purposes other than resale in the ordinary course
of Dealer’s business, Dealer shall make timely return and payment to the
appropriate taxing authorities, as required by Paragraph 16(a), with respect to
MINI Vehicles, and Paragraph 17(b), with respect to Original MINI Parts, of all
applicable sales, use, and excise taxes, and other governmental or municipal
charges imposed or levied or based upon the sale of such MINI Products by the
MINI Division to Dealer, and Dealer shall hold the MINI Division harmless from
any and all claims and demands which may be made by such taxing authorities
against the MINI Division with respect thereto.

 

41



--------------------------------------------------------------------------------



 



Purchase Money Security Interest
(b) In order to assure its prompt and unconditional payment to the MINI Division
of BMW NA upon the terms and as when due of any and all indebtedness,
obligations, or liabilities of Dealer to the MINI Division for the purchase of
MINI Products (“Obligations”), Dealer hereby grants, assigns, and transfers to
the MINI Division of BMW NA a continuing first and senior lien on and security
interest in all such MINI Products sold on credit, open account, or limited open
account to Dealer by the MINI Division, all accessions and additions thereto,
and all proceeds and products of such MINI Products, whether now owned or
hereafter acquired as well as a security interest in cash incentives, holdbacks,
bonuses, or other MINI Division payables (the “Collateral”). In furtherance
thereof and in recognition of the MINI Division of BMW NA’s status as a secured
party having all the rights and remedies of a secured party under Article 9 of
the Uniform Commercial Code:
(1) In the event Dealer is in default of any Obligations or any of the events
described in Paragraph 20(b) and (c) of this Agreement shall occur, and at any
time thereafter, the MINI Division may declare Dealer in default and may
exercise the following rights and remedies, in addition to all other rights and
remedies it has as a secured party under the Uniform Commercial Code:
(i) To declare all Obligations of Dealer to the MINI Division immediately due
and payable; and
(ii) To require Dealer to assemble the Collateral and make it available to the
MINI Division for possession at a place designated by the MINI Division which is
reasonably convenient to both parties.
(2) With respect to all proceeds of the Collateral, including, without
limitation, payments received by Dealer from a customer upon delivery of any
MINI Product constituting Collateral and cash deposits received from a customer
in anticipation of a future delivery of a MINI Product constituting Collateral
to such customer, Dealer grants to the MINI Division an irrevocable power of
attorney to endorse all cash and non-cash proceeds of the Collateral to effect
collection thereof, it being understood and intended by Dealer that such power
of attorney is coupled with an interest; and Dealer shall:
(i) Upon demand by the MINI Division, whether or not Dealer is in default of any
Obligations, deposit not later than the business day following receipt, all
proceeds of the Collateral or any portion thereof, in a separate bank account
designated for that purpose and under the sole control of the MINI Division;
(ii) Not commingle any proceeds of the Collateral to which the MINI Division is
entitled with other funds or property of Dealer until delivery of such proceeds
to the MINI Division has been completed, it being agreed and understood that the
proceeds to which the MINI Division is entitled shall be that portion of the
proceeds upon sale of a MINI Product constituting Collateral which equals the
Obligations with respect to such MINI Product; and
(iii) Hold any proceeds of the Collateral to which the MINI Division is entitled
under Paragraph 18(b)(2) hereof separate and apart and upon express trust for
the MINI Division until such delivery or deposit.
(3) Dealer shall hold in trust each deposit of cash received from a customer in
anticipation of a future delivery of a MINI Product constituting Collateral to
such customer until such delivery is consummated.
(4) Dealer shall not sell, pledge, assign, transfer, lease, resell, or otherwise
dispose of any type of Collateral herein described or any interest in Collateral
except in the ordinary course of Dealer’s business or as may be authorized in
writing by the MINI Division.

 

42



--------------------------------------------------------------------------------



 



(5) Dealer shall execute and deliver promptly to the MINI Division one or more
financing statements pursuant to the Uniform Commercial Code in the form
suitable for filing to perfect a purchase money security interest in the
Collateral and which are otherwise satisfactory to the MINI Division. Dealer
irrevocably appoints the MINI Division as its attorney in fact, to sign and
file, in Dealer’s name, financing statements at any time with respect to the
Collateral and the proceeds thereof, it being understood and intended by Dealer
that such power of attorney is coupled with an interest.
(6) The remedies provided in this Paragraph 18(b) shall be in addition to any
other rights and remedies provided for in this Agreement or under applicable
law.
Return or Diversion of MINI Vehicles on Dealer’s Failure to Accept
(c) In the event Dealer should fail or refuse for any reason (other than an
error by the MINI Division) to accept any MINI Vehicle delivered to Dealer’s
Facility, Dealer will reimburse the MINI Division for all expenses incurred by
the MINI Division in returning such MINI Vehicle to the original point or in
diverting it to another destination, as the case may be; but in no event shall
Dealer be required to pay the MINI Division an amount in excess of the expense
of returning such MINI Vehicle to its original point of delivery to Dealer.
Dealer forfeits any further rights it may have with respect to such rejected
MINI Vehicle(s).
Failure of or Delay in Delivery
(d) The MINI Division will not be under any liability to Dealer for failure to
deliver or for delay in making delivery if such failure or delay results from
any event brought by causes other than willful or grossly negligent conduct of
the MINI Division, such as, for example, any event in the nature of force
majeure, acts of God, acts of any government, foreign or civil wars, riots,
interruptions of navigation, shipwrecks, strikes, lockouts, other labor
troubles, embargoes, blockades, fires, explosions, sabotage, failures of the BMW
Group or of any other supplier of the MINI Division to deliver, or delay of the
BMW Group or of any other supplier of the MINI Division in making delivery.
Changes in Specifications
(e) MINI Products will be delivered by the MINI Division to Dealer in accordance
with standards applicable at the time of their manufacture. The MINI Division
and Dealer recognize and agree that the BMW Group and/or the MINI Division shall
have the right, without limitation, at any time and from time to time, to make
changes or modifications in the design specifications of MINI Products without
notice. The MINI Division shall have no obligation to Dealer to make such change
or modification with respect to MINI Products previously delivered to or ordered
by Dealer or to make any refund or other adjustment for any MINI Products
previously purchased by Dealer or being imported, manufactured, or sold, whether
or not the price of such MINI Products is affected thereby. No change shall be
considered a model year change unless so specified by the BMW Group.

 

43



--------------------------------------------------------------------------------



 



Changes by Dealer on MINI Products and Compliance with Safety, Air Pollution,
Noise Control, and Consumer Warranty Requirements
(f) Dealer agrees not to make any modifications or alterations to MINI Vehicles
which alters the original engineering and/or operating specifications of the
vehicle. The MINI Division may request Dealer to make such changes or refrain
from making such changes on MINI Products as may be prescribed from time to time
by the BMW Group, and Dealer agrees to comply promptly with such requests.
Dealer also agrees to take such steps and render such reports in connection with
the National Traffic and Motor Vehicle Safety Act of 1966, the Consumer Product
Safety Ad, the Magnuson-Moss Warranty Act, or any other legislation or
regulation pertaining to safety, air pollution, noise control, or warranties to
consumers, as may be required of motor vehicle dealers, distributors, or
manufacturers or as the BMW Group or the MINI Division may request from time to
time, and to comply with all such legislation and regulations in conducting
Dealer’s MINI Car Operations. The MINI Division will reimburse Dealer for the
reasonable cost of any Original MINI Parts, and labor in accordance with current
warranty rates and procedures, which may be used by Dealer in making changes on
MINI Products requested by the MINI Division and/or the BMW Group. Dealer agrees
to indemnify and hold harmless the BMW Group and the MINI Division from and
against any and all claims and liabilities arising from Dealer’s failure or
alleged failure to comply, in whole or in part, with any obligation assumed by
Dealer pursuant to this Paragraph. Dealer will communicate to the MINI Division
all suggestions with respect to improvements in MINI Products it may have or
develop as a result of its experience.
Inventories
(g) Dealer agrees that, in addition to maintaining at least the minimum
inventory of Original MINI Parts required under Paragraph 17(a), Dealer will
acquire, and at all times maintain, such inventory of available MINI Products as
is necessary in accordance with the current and reasonably foreseeable volume of
Dealer’s business and to further Dealer’s sales activities and to assure
satisfactory customer service and supply of Original MINI Parts.

 

44



--------------------------------------------------------------------------------



 



PARAGRAPH 19 — WARRANTY TO CUSTOMERS
MINI Warranties
(a) Each MINI Vehicle supplied by the MINI Division will be warranted to the
customer by the MINI Division in accordance with the MINI New Passenger Car
Limited Warranty, the Limited Emissions Warranties, and the Limited Warranty
against Rust Perforation. Each Original MINI Part supplied by the MINI Division
will be warranted to the customer by the MINI Division in accordance with the
Limited Warranty on Original MINI Parts.
Incorporation of MINI Warranties in Dealer’s Sales
(b) Dealer agrees to make all sales of MINI Vehicles and Original MINI Parts in
such a way that its customers acquire all rights in accordance with the MINI New
Passenger Car Limited Warranty, the Limited Emissions Warranties, the Limited
Warranty against Rust Perforation, or the Limited Warranty on Original MINI
Parts, as the case may be. Dealer will supply consumers with a copy of such
warranties in such fashion as may from time to time be required by the MINI
Division or by applicable law.
Exclusion of Warranties
(c) TO THE EXTENT PERMITTED BY APPLICABLE LAW, EXCEPT AS SPECIFICALLY PROVIDED
FOR IN THE MINI NEW PASSENGER CAR LIMITED WARRANTY, THE LIMITED EMISSIONS
WARRANTIES, THE LIMITED WARRANTY AGAINST RUST PERFORATION, AND THE LIMITED
WARRANTY ON ORIGINAL MINI PARTS, ALL OTHER WARRANTIES, EXPRESS OR IMPLIED,
INCLUDING, BUT NOT LIMITED TO, IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS
FOR A PARTICULAR PURPOSE, ARE EXCLUDED AND THE MINI DIVISION MAKES NO OTHER
WARRANTIES, EXPRESS OR IMPLIED, TO CONSUMERS. THE EXCLUSION ALSO APPLIES TO
INCIDENTAL, CONSEQUENTIAL, SPECIAL, OR INDIRECT DAMAGES FOR ANY BREACH OF
EXPRESS OR IMPLIED WARRANTY, INCLUDING THE IMPLIED WARRANTIES OF MERCHANTABILITY
AND/OR FITNESS, IF ANY, APPLICABLE TO MINI PRODUCTS.
Warranty Policies and Procedures
(d) Dealer agrees to comply with the provisions of the Warranty Policies and
Procedures Manual supplied by the MINI Division to Dealer and any future
versions of the Warranty Policies and Procedures Manual applicable to a warranty
claim. All such manuals and documents referred to therein are fully incorporated
into this Agreement. Dealer further agrees to follow the procedures established
from time to time by the MINI Division for the processing and disposition of
warranty claims and the return and disposition of Original MINI Parts claimed to
be defective. Dealer will also comply with all requests of the MINI Division for
the performance of service in

 

45



--------------------------------------------------------------------------------



 



response to warranty claims and will maintain detailed records of time and parts
consumption as prescribed by the MINI Division. Upon complying with such
procedures and requests and maintaining such records, Dealer will be entitled to
reimbursement for warranty claims in the amounts for reimbursement specified in
the applicable Warranty Policies and Procedures Manual for warranty claims
provided that Dealer has the necessary equipment and qualified service
personnel, as specified by the MINI Division, to effect necessary warranty
repairs. Dealer must also have documentation in support of its claims and Dealer
acknowledges and agrees that the MINI Division may request Dealer to provide
documentation to the MINI Division at any time in connection with such claims.
Strict adherence to the procedures established for processing warranty claims is
necessary in order for the MINI Division to process such claims fairly and
expeditiously. The MINI Division will be under no obligation with respect to
warranty claims not made strictly in accordance with such procedures and in a
timely manner. Dealer’s obligation hereunder extends to all MINI Vehicles and
MINI Products under warranty presented to Dealer by a customer, regardless of
whether Dealer sold the MINI Vehicle or MINI Product to such customer.
Dealer is not authorized to assume or incur any other or additional warranty
obligations or liabilities on behalf of either the BMW Group or the MINI
Division. Any such other or additional obligations assumed or incurred by Dealer
shall be solely the responsibility of Dealer, including the disclosure of the
identity of the supplier or warrantor, the existence of a warranty, and the
specific terms and conditions of such warranty to the consumer.

 

46



--------------------------------------------------------------------------------



 



PARAGRAPH 20 — TERMINATION PRIOR TO EXPIRATION DATE AND SUCCESSION
Termination by Dealer
(a) Dealer shall have the right to terminate this Agreement at any time by
sending notice of such termination to the MINI Division, by certified mail,
return receipt requested, telegram, or overnight mail service at least sixty
(60) days in advance of the effective date thereof.
Immediate Termination by the MINI Division for Cause
(b) Except to the extent a greater notice period is required by any applicable
statute, in which case the minimum notice period shall be deemed to be the
minimum period required by such law, the MINI Division shall have the right to
terminate this Agreement for cause, with immediate effect, by sending notice of
such termination to Dealer by certified mail return receipt requested, telegram,
or overnight mail service, if any of the following events should occur:
(1) Any material misrepresentation by any of the persons listed in Paragraph 5
of the Dealer Agreement as to any fact relied upon by the MINI Division in
entering into this Agreement or approving such persons;
(2) Conviction of Dealer or of any of the persons listed in Paragraph 5 of the
Dealer Agreement, or pleading guilty or pleading nolo contendre by any of the
foregoing, of any felony or for any material violation of law if the MINI
Division has reason to believe that such conviction or plea may adversely affect
the conduct of Dealer’s MINI Car Operations or would tend to be harmful to the
BMW Group, the MINI Division, the reputation of MINI Products, or the marketing
of MINI Products;
(3) Submission by Dealer to the MINI Division of false or fraudulent reports,
statements, or information, or false or fraudulent claims for reimbursement,
refunds, or credits, such as, for example, false or fraudulent warranty claims;
(4) Grossly negligent or willful conduct on the part of Dealer or of any of the
persons listed in Paragraph 5 of the Dealer Agreement that the MINI Division
determines, in the reasonable exercise of its discretion, to be harmful to the
goodwill of the BMW Group or the MINI Division, the reputation of MINI Products,
or the marketing of MINI Products;
(5) Closure or cessation of Dealer’s MINI Car Operations for a period of six (6)
consecutive business days, unless such closure or cessation of operation is
caused by some event beyond the control of the Dealer, such as strikes, civil
war, riots, fires, floods, earthquakes, or other acts of God, and Dealer does
not immediately resume its customary operations after the cause of the closure
or cessation of operations is removed;
(6) Dissolution or liquidation of Dealer, if a partnership, corporation, or a
limited liability company;

 

47



--------------------------------------------------------------------------------



 



(7) Insolvency or business failure of Dealer, Dealer’s inability to pay its
debts as such debts become due, appointment of a receiver or custodian for all
or any part of the property of Dealer, assignment for the benefit of creditors
by Dealer, the commencement of a case or proceeding under any bankruptcy or
insolvency laws by or against Dealer or any person or entity owning or holding,
beneficially or otherwise, a majority or controlling interest in Dealer, or the
subjection of all or any MINI Products to execution or other judicial process;
(8) Termination of BMW NA’s authorization as a MINI importer;
(9) The conduct, directly or indirectly, of any dealership operation at any
location, other than that specifically approved herein for such operation,
without the prior written approval of the MINI Division;
(10) Any attempted or actual sale, transfer, or assignment by Dealer of the
Dealer’s assets, any ownership interest in the Dealer, this Agreement, or any of
the rights granted to Dealer hereunder, or any attempted or actual transfer,
assignment, or delegation by Dealer of any of the responsibilities assumed by it
under this Agreement, without the prior written consent and approval of the MINI
Division, including, but not limited to, any attempted or actual sale, transfer,
or assignment of Dealer’s assets or any ownership interest in the Dealer
relating to the conduct of MINI Car Operations hereunder to a person or entity
that does not meet the MINI Division’s appointment criteria for a Dealer
Agreement For MINI Passenger Cars.
(11) Any attempted or actual sale, transfer, or assignment of Dealer assets or
stock that does not comply with the ownership limitations set forth in this
Agreement or the MINI Division’s ownership policies or procedures;
(12) Any change of a Dealer’s executive management (the Dealer Operator and/or
any of the Dealer’s Owners and/or Officers that are identified in Paragraph 5 of
this Agreement) without the MINI Division’s prior written consent and approval;
(13) Any attempted or actual pledging of Dealer stock or this Agreement as
security for an obligation;
(14) The termination of, or any conduct that warrants the termination of, a
dealer agreement for any of the other line-makes of the BMW Group under which
Dealer is an authorized dealer;
(15) The loss of licenses, permits, or authorization necessary for Dealer to
perform its obligations under this Agreement; and
(16) Any dilution or attempt to dilute the MINI brand or trademarks, the
infringement of MINI trademarks, or the violation of the trademark provisions in
this Agreement or the BMW Group or the MINI Division trademark policies or
guidelines.

 

48



--------------------------------------------------------------------------------



 



Termination by the MINI Division on Sixty (60) Days Notice
(c) Except to the extent a greater notice period is required by any applicable
statute, in which case the notice period shall be deemed to be the period
required by such statute, the MINI Division shall have the right to terminate
this Agreement, on sixty (60) days notice, if any of the following situations
exist and the MINI Division has previously sent a written notice to Dealer with
respect thereto:
(1) Any disagreement or personal difficulties between or among any of the
persons listed in Paragraph 5 of the Dealer Agreement which the MINI Division
has a reasonable basis to believe would have a materially adverse effect on the
conduct of Dealer’s MINI Car Operations or the presence in the management of
Dealer of any person who the MINI Division has a reasonable basis to believe
does not have the requisite qualifications for the position;
(2) Impairment of the reputation or financial standing of Dealer or any of the
persons listed in Paragraph 5 of the Dealer Agreement or ascertainment by the
MINI Division of any facts existing at or prior to the time of execution of this
Agreement which tend to impair such reputation or financial standing;
(3) Any reduction in value of Dealer’s MINI Products or any act on the part of
the Dealer, including without limitation, the existence of any liens or
encumbrances upon MINI Products, which to any degree imperils the prospect of
full performance or satisfaction of the Obligations of Dealer to the MINI
Division; or any change in the financial or other condition of Dealer which the
MINI Division has reason to believe unreasonably impairs the MINI Division’s
security or increases its risk hereunder. By way of example, such impairments
might include failure to pay for MINI Products in accordance with the terms and
conditions of sales and failure to establish and/or maintain for the duration of
the Agreement, net working capital and/or adequate exclusive unrestricted
wholesale lines of credit;
(4) The importation, exportation, distribution, or sale of: (a) MINI vehicles
which are not originally manufactured or designed for use in the United States;
or (b) MINI Products: (i) for resale in the United States; (ii) for resale or
use outside the United States; or (iii) in violation of the MINI Division’s
Export Policy.
(5) Refusal to permit the MINI Division to examine or audit Dealer’s accounts
and records as provided herein upon receipt by Dealer from the MINI Division of
written notice requesting such permission or information;
(6) Failure of Dealer to furnish accurate sales or financial information and
failure to submit the information and related supporting data in a timely
fashion;

 

49



--------------------------------------------------------------------------------



 



(7) Subject to provisions contained herein with regard to any change in
ownership occurring by reason of the death or permanent disability of Dealer’s
Owner(s), any change in Dealer’s Owner(s) holding a majority or controlling
ownership interest in Dealer, or any change, whether voluntary or by operation
of law, in the ownership of beneficial interests in Dealer, or any appointment
of Dealer Operator, without the prior written consent of the MINI Division;
(8) Dealer’s failure to take any actions pursuant to the National Highway
Traffic Safety Administration and Motor Vehicle Safety Act of 1966, the Consumer
Product Safety Act, the Magnuson-Moss Warranty Act, damage disclosure statutes,
or any other law, statute, or regulation pertaining to safety, air pollution,
noise control, or warranties to consumers which may be required of motor vehicle
dealers or which the MINI Division may request in implementing any action
undertaken by the MINI Division or the BMW Group; or
(9) Any breach or violation of any material obligation contained in this
Agreement or in connection with any transaction between the MINI Division and
Dealer, or the failure of Dealer to satisfy any Deficiency(s) contained in the
Improvement Addendum, or any material failure by Dealer to comply with a
requirement established by the MINI Division and communicated to Dealer in
accordance with this Agreement.
During the period such a situation as defined in this Paragraph 20 continues to
exist, the MINI Division may modify its terms of payment with respect to Dealer
to such extent as the MINI Division may consider appropriate, irrespective of
Dealer’s credit standing or payment record.
Termination upon Offering to Enter into a New or Amended MINI Car Dealer
Agreement
(d) The MINI Division may terminate this Agreement at any time by providing
Dealer with ninety (90) days prior notice thereof and offering to enter into a
new or amended form of MINI Car Dealer Agreement with Dealer in a form being
generally offered to eligible or qualified MINI Car Dealers in accordance with
Paragraph 4.
Termination for Failure of BMW NA to be Licensed
(e) If BMW NA or an Affiliated Entity fails to obtain or maintain any license,
permit, or authorization necessary for the MINI Division or an Affiliated Entity
to perform its obligations under this Agreement or if any such license, permit,
or authorization is suspended or revoked, and such suspension or revocation
continues for a period of six (6) consecutive business days, either party may
terminate this Agreement by providing written notice to the other party.
No Waiver by Failure to Terminate
(f) In the event the MINI Division shall be entitled to terminate this Agreement
pursuant to the provisions of Paragraph 20(b) or (c), but shall fail to do so,
such failure shall not be considered a waiver of the rights of the MINI Division
to so terminate the Agreement.

 

50



--------------------------------------------------------------------------------



 



Termination upon Death or Permanent Disability
(g) Death or permanent disability of any of Dealer’s Owners holding a majority
or controlling ownership interest in Dealer or the permanent disability of
Dealer Operator may, at the MINI Division’s option, result in the termination of
this Agreement, upon written notice by the MINI Division to Dealer. The MINI
Division shall provide such notice within a reasonable time after such death or
permanent disability. Termination hereunder shall be effective sixty (60) days
from the date of such notice.
Successor in Event of Death or Permanent Disability
(h) Notwithstanding the provisions in Paragraph 20(g), in the event of the death
or permanent disability of any of the Dealer’s Owners, if the beneficial
interest in Dealer passes directly to the surviving spouse and children, or to
any of them, and if:
(1) Either or both of the persons included in Paragraph 5 (a)(4) and (5) of the
MINI Car Dealer Agreement remain(s) unchanged; or
(2) Within ninety (90) days after the death or permanent disability of such
Dealer Owners, arrangements are completed for the assumption of the management
of Dealer by persons acknowledged in writing by the MINI Division to be
satisfactory to it;
then the MINI Division will not terminate the Agreement by reason of such death
or permanent disability before the end of twelve (12) months after the death or
permanent disability of such Dealer Owners and, if the Agreement expires sooner
than twelve (12) months after the death or permanent disability of such Dealer
Owners, the MINI Division will offer to enter into a new Agreement with Dealer
for an extension period equal to the difference between twelve (12) months and
the number of days between the date of death or permanent disability of such
Dealer Owners and the expiration date of this Agreement. Such new Agreement will
be in substantially the same form as the Agreement then currently offered by.the
MINI Division or an Affiliated Entity to its Dealers. Prior to the expiration of
such extension period and after completion of the MINI Division’s evaluation of
the performance of Dealer’s management during such period, the MINI Division
will review with Dealer the changes, if any, in the management or equity
interests of Dealer required by the MINI Division as a condition to renewing or
extending the aforementioned new Agreement with Dealer.

 

51



--------------------------------------------------------------------------------



 



Successor Nominee
(i) Dealer may amend the Dealer Agreement to nominate a Successor, designating
proposed Dealer Owners of a Successor Dealer to be established if this Agreement
is terminated because of death or permanent disability. A Successor Nominee,
however, must be an individual and shall not be a trust, partnership,
corporation, or any other entity. Dealer may also cancel a Successor Nominee by
providing notice to the MINI Division that it intends to amend the Dealer
Agreement to delete and/or substitute a new Successor Nominee. The request to
amend the Dealer Agreement or to cancel a Successor Nominee must be executed by
all of Dealer’s Owners and be received by the MINI Division prior to such death
or permanent disability. In the case of the nomination of a Successor, any
proposed Dealer Owners must be acceptable to the MINI Division. If a Successor
Nominee is not acceptable to the MINI Division, Dealer and the MINI Division
will create a developmental plan which, if successfully accomplished, will
qualify the Successor Nominee to eventually become a Dealer Owner.
In the case of cancellation of a Successor Nominee, the MINI Division agrees to
delete the name of the party listed in Paragraph 5(a)(6) upon receipt of that
notice. If, due to changed circumstances, the MINI Division believes or has a
reasonable basis to believe the Successor Nominee is or should be disqualified,
the MINI Division will notify Dealer that the proposed owner is no longer
acceptable. A subsequent Successor Nominee will be designated or a developmental
plan will be created by mutual agreement between the MINI Division and Dealer.
If the MINI Division has notified Dealer Owners in writing before the death or
permanent disability of such owners that the MINI Division does not plan to
continue to have a dealer at Dealer’s location, the MINI Division shall accept a
Successor Nominee upon the Successor’s written commitment to relocate Dealer’s
MINI Car Operations within a reasonable time to a mutually acceptable location.

 

52



--------------------------------------------------------------------------------



 



PARAGRAPH 21 — CONTINUATION OF BUSINESS RELATIONS
Continuation of Business Relations After Expiration or Prior Termination
(a) This Agreement can be extended or renewed only through an express written
instrument to that effect executed in accordance with Paragraph 25(q) of the
Dealer Agreement. Any business relations of any nature whatsoever between the
MINI Division and Dealer after the expiration of the Agreement, or after its
prior termination pursuant to Paragraph 20, without such written instrument,
shall not operate as an extension or renewal of the Agreement. Nevertheless, all
such business relations, so long as they are continued, shall be governed by
terms identical with the provisions of this Agreement.

 

53



--------------------------------------------------------------------------------



 



PARAGRAPH 22 — RIGHTS AND LIABILITIES UPON EXPIRATION OR PRIOR TERMINATION
Cancellation of Pending Orders and Post Expiration and Termination Obligations
(a) Upon the expiration or prior termination of this Agreement all pending
orders of Dealer for MINI Products previously accepted by the MINI Division will
be considered canceled and Dealer shall immediately do the following:
(1) MINI Signs — Dealer shall remove, at its own expense, all MINI signs
displayed at Dealer’s Facility and sell and deliver (deliver only if the signs
are leased) the same to the MINI Division at Dealer’s Facility in suitable
condition and packing for transportation. To the extent that the Dealer
purchased those signs, the MINI Division of BMW NA will pay to Dealer, promptly
following such delivery, Dealer’s purchase price for such signs reduced by
straight-line depreciation on the basis of a seven-year useful life. To the
extent that the Dealer leased those signs, there shall be no repurchase and the
lease(s) shall be automatically terminated;
(2) Discontinuance of Use of MINI Trademarks — Dealer acknowledges that the
license and right to the use of the MINI trademarks ceases upon Dealer’s
voluntary resignation or termination as a Dealer, or upon the expiration of this
Agreement, whichever occurs first. In such event, Dealer shall immediately cease
holding itself out as a MINI dealer and refrain from using MINI trademarks and
trade names in any fashion whatsoever. Moreover, Dealer agrees not to use any
similar trademarks or trade names and shall refrain from any other activity
which states or implies that it is authorized to deal in or service MINI
Products. If Dealer shall refuse or neglect to comply with the provisions of
Paragraph 22(a)(1) and (2), Dealer agrees that the BMW Group and the MINI
Division of BMW NA shall suffer irreparable harm from the unauthorized use of
MINI trademarks and/or trade names. Furthermore, Dealer shall reimburse the MINI
Division of BMW NA for all costs and expenses (including attorneys fees)
incurred by the MINI Division in connection with legal proceedings to require
Dealer’s compliance;
(3) Orders and Files — Dealer shall transfer to the MINI Division of BMW NA, or
the MINI Division’s designee or designees, all orders for sale by Dealer of MINI
Vehicles and Original MINI Parts then pending with Dealer, all deposits made
thereon, whether in cash or in kind, and all of its warranty files and files of
prospective customers for MINI Products, or complete copies of all such files;
(4) Customer Lists — Dealer shall provide the MINI Division of BMW NA with the
correct names, addresses, and telephone numbers of all customers who purchased
MINI Vehicles from Dealer and the service records of all current and active
service customers. To the extent they are available for such customers, Dealer
will provide the MINI Division with correct facsimile numbers and email
addresses for the customers; and
(5) Literature — Dealer shall deliver to the MINI Division of BMW NA at the MINI
Division’s place of business, or to the MINI Division’s designee or designees,
free of charge, any and all technical or service literature, advertising, other
printed material, compact discs, diskettes, and any other technological medium
relating to MINI Products then in Dealer’s possession which were acquired or
obtained by Dealer from the MINI Division, such as, for example, sales
instruction manuals and promotional materials.

 

54



--------------------------------------------------------------------------------



 



Purchase of Dealer’s Inventory of MINI Products by the MINI Division
(b) Within ninety (90) days of the expiration or prior termination of this
Agreement and provided further that all of Dealer’s Obligations to the MINI
Division have been paid or satisfied in full, the MINI Division, upon Dealer’s
compliance with the provisions hereinafter set forth, will purchase from Dealer
and Dealer will sell and deliver to the MINI Division, the following:
(1) New MINI Vehicle Inventory — the MINI Division will purchase all new,
unused, undamaged, and unmodified MINI Vehicles then unsold in Dealer’s
inventory which are in first-class salable condition and of the then current
model year or the immediately preceding model year, provided that such MINI
Vehicles were purchased by Dealer from the MINI Division (or in the ordinary
course of business from other Dealers). The price for such MINI Vehicles shall
be the Net Purchase Price at which they were originally purchased from the MINI
Division;
(2) New Original MINI Parts Inventory — the MINI Division will purchase all new,
unused, and undamaged Original MINI Parts (other than the special MINI tools
specifically covered in Paragraph 22(b)(3) below), in original packaging, not
classified as obsolete or “special” by the MINI Division, and listed in the then
current MINI Parts Price List, then unsold in Dealer’s inventory which are in
first-class, salable condition; provided such Original MINI Parts were purchased
by Dealer from the MINI Division. The price at which the MINI Division will
purchase such Original MINI Parts shall be the price last established by the
MINI Division under the MINI Division standard parts order for the sale of
identical Original MINI Parts to dealers, less a 15% handling and restocking
charge; and
(3) Special MINI Tools — the MINI Division will purchase all required special
MINI tools applicable to MINI Vehicles including electronic testing equipment
and computer hardware and software, if any, provided that such tools were
purchased by Dealer from the MINI Division, and provided any sets of such tools
are complete and no parts or components are missing or otherwise unusable. The
price at which the MINI Division will purchase such special MINI tools shall be
reasonably determined by the MINI Division, but in no event will such price be
less than Dealer’s purchase price for such tools reduced by straight-line
depreciation on the basis of a three-year useful life.

 

55



--------------------------------------------------------------------------------



 



Any and all items to be sold by Dealer to the MINI Division pursuant to the
provisions of Paragraph 22(b)(2) and (3) shall be delivered by Dealer to the
MINI Division at Dealer’s Facilities in suitable condition and boxed and/or
packed for transportation, which transportation shall be at the MINI Division’s
expense. In the event Dealer fails to so box and pack any Original MINI Parts or
special MINI tools to be sold hereunder, the MINI Division may do so and deduct
the expenses of such boxing and packing from the applicable price thereof.
As a condition precedent to the obligations of the MINI Division under Paragraph
22(b) to repurchase any MINI Vehicles, Original MINI Parts, or special MINI
tools, Dealer shall permit the MINI Division and the MINI Division’s designee or
designees, at such time and for such periods of time as the MINI Division
reasonably shall determine, to enter Dealer’s Facility for the purpose of
inspection and/or taking an inventory of all or any part of Dealer’s stock of
MINI Vehicles, Original MINI Parts, and special MINI tools. At the request of
the MINI Division, Dealer shall comply in all respects with the provisions of
all applicable bulk sales acts or similar statutes protecting a transferee of
personal property with respect to liabilities of the transferor.
In making payments in accordance with Paragraph 22(b), the MINI Division
reserves the right to do the following:
(i) To pay any financial institution retaining a security interest in any of the
items to be repurchased by the MINI Division such sums as are necessary to
obtain good, unencumbered, and marketable title to such items;
(ii) To pay any claimant, in accordance with any applicable statute, such sums
as may be necessary to acquire good, unencumbered, and marketable title, free of
any interest, right or claim of such claimant, to the items being repurchased by
the MINI Division; and
(iii) To set off the amount due Dealer including, without limitation, amounts
due Dealer from the MINI Division for the repurchase of MINI Products hereunder
against any amount which may be due the MINI Division from Dealer, including,
without limitation, reimbursement of expenses incurred by the MINI Division
pursuant to (i) or (ii) above.
Notwithstanding anything to the contrary contained in Paragraph 22, in no event
will the MINI Division be required to purchase any item from Dealer unless
Dealer is able to convey title to such item free and clear of all liens, claims,
encumbrances, and security interests.

 

56



--------------------------------------------------------------------------------



 



PARAGRAPH 23 — INDEMNIFICATION
Indemnification by the MINI Division
(a) Subject to the provisions of Paragraph 23, the MINI Division shall indemnify
and hold Dealer harmless against any judgment which may be rendered against
Dealer, plus reasonable attorneys fees and court costs, resulting from lawsuits
seeking monetary damages commenced against Dealer by third parties concerning:
(1) Bodily injury or property damage (including damage to MINI Products) claimed
to have been caused by an alleged defect in the design, manufacture, or assembly
of MINI Products; provided, however, that any claimed defect in manufacture or
assembly was not such as should have been detected by Dealer in a reasonable
inspection of the MINI Products, whether in the performance of the Dealer’s
pre-delivery inspection and conditioning, during the course of repair and/or
maintenance, or otherwise;
(2) Failure of MINI Products to conform, because of changes in standard
equipment or material component parts, to any description thereof set forth in
advertisements or product brochures made available to Dealer by the MINI
Division and allegedly relied on by the first retail purchaser thereof, unless
Dealer shall have received written notice of such changes from the MINI Division
prior to the date of delivery of the affected MINI Product to such purchaser; or
(3) Any damage to MINI Products repaired by the MINI Division prior to the time
any affected MINI Product is delivered to the Dealer, unless Dealer shall have
received notice of such damage and repair from the MINI Division prior to the
date of delivery of the affected MINI Product to the first retail purchaser
thereof.
In the event that any lawsuit making allegations as set forth in (1) through
(3) above is brought naming Dealer as a defendant, the MINI Division will,
following receipt of notice as provided in subparagraph (c) of this Paragraph,
undertake at its sole expense and through counsel selected or approved by the
MINI Division, the defense of said action on behalf of Dealer.
The MINI Division is specifically authorized by Dealer to settle or to continue
to defend any such lawsuit brought against Dealer, provided that the MINI
Division shall be solely liable for the payment of the amount of any settlement
which it effects or judgment that is rendered.
Should the MINI Division for any reason refuse to undertake the defense of
Dealer when it is otherwise obligated to do so under this subparagraph, Dealer
may conduct its own defense and, in that event, the MINI Division’s liability
shall be limited solely to the costs of such defense, including reasonable
attorneys fees, court costs, and the amount of any judgment or final settlement
paid by Dealer (provided, however, that Dealer shall notify the MINI Division in
writing within twenty (20) days of such judgment or settlement).
The MINI Division shall have the right to decline to accept Dealer’s defense or,
after accepting the defense but prior to trial, to tender the defense back to
Dealer, and Dealer shall accept such tender if the MINI Division reasonably
concludes that the allegations or claims being pursued are no longer those set
forth in (1) through (3) above.

 

57



--------------------------------------------------------------------------------



 



Indemnification by Dealer
(b) Subject to the provisions of Paragraph 23, Dealer shall indemnify and hold
the MINI Division harmless against any judgment which may be rendered against
the MINI Division, plus reasonable attorneys fees and court costs, resulting
from lawsuits seeking monetary damages commenced against the MINI Division by
third parties concerning:
(1) Dealer’s alleged failure to perform or negligent or willfully malfeasant
performance of: (i) the service obligations assumed by it pursuant to
Paragraph 14 of this Agreement; or (ii) any maintenance or repair service on
MINI Products or such other motor vehicles or products as may be sold or
serviced by Dealer;
(2) Dealer’s alleged breach of any contract between Dealer and Dealer’s
customer; provided, however, that the breach was not caused by any act or
omission on the part of the MINI Division which the MINI Division unreasonably
failed to notify Dealer of prior to the date of Dealer entering into the
contract with its customer; or
(3) Dealer’s alleged independent warranties, misleading statements,
misrepresentations, or unfair or deceptive acts or practices, whether through
advertisements or otherwise, affecting any individual or entity; provided,
however, that the alleged warranties, statements, representations, deceptive
acts or practices or advertisements are not based on information or material
produced or supplied by the MINI Division and are not subsequently superseded or
withdrawn by the MINI Division upon notification to Dealer.
In the event that any lawsuit making allegations as set forth in (1) through
(3) above is brought naming the MINI Division as a defendant, Dealer will,
following receipt of notice as provided in Paragraph 23(c), undertake at its
sole expense and through counsel selected by Dealer and approved by the MINI
Division, the defense of said action on behalf of the MINI Division. Dealer is
specifically authorized by the MINI Division to settle or to continue to defend
any such lawsuit brought against the MINI Division, provided that Dealer shall
be solely liable for the payment of the amount of any settlement which it
effects or judgment that is rendered.
Should Dealer for any reason refuse to undertake the defense on behalf of the
MINI Division when it is otherwise obligated to do so under this subparagraph,
the MINI Division may conduct its own defense and, in that event, Dealer’s
liability shall be limited solely to the costs of such defense including
reasonable attorneys fees, court costs, and the amount of any judgment or final
settlement paid by the MINI Division (provided, however, that the MINI Division
shall notify Dealer in writing within twenty (20) days of such judgment or
settlement).
Dealer shall have the right to decline to accept the MINI Division’s defense or,
after accepting the defense but prior to trial, to tender the defense back to
the MINI Division, and the MINI Division shall accept such tender, if Dealer
reasonably concludes that the allegations being pursued are no longer those set
forth in (1) through (3) above.

 

58



--------------------------------------------------------------------------------



 



Notification
(c) Whenever a lawsuit is commenced against either the MINI Division or Dealer
or both of them, and either party seeks indemnification from the other, each
shall, within fifteen (15) days after service of the complaint notify the other
in writing of any request to assume its defense and to indemnify it, and shall
provide at the time copies of any pleadings or other court papers which have
been served upon the party giving notice, as well as all information then
available regarding the first customer, the plaintiff, and the circumstances
giving rise to the suit.
IN THE EVENT THIS PROVISION IS FOR ANY REASON NOT COMPLIED WITH, SUBPARAGRAPHS
(a) AND (b) OF PARAGRAPH 23 SHALL NOT APPLY FOR PURPOSES OF THAT LAWSUIT OR WITH
RESPECT TO ANY CLAIM OR LAWSUIT ARISING OUT OF ALLEGATIONS OR TRANSACTIONS
ANTEDATING THE FIRST CLAIM OR LAWSUIT INVOLVING THE AFFECTED MINI PRODUCT.
The request to assume the defense and to indemnify shall be accepted or
rejected, in writing, by the party to whom it is delivered within thirty
(30) days following its receipt. Prior to receipt of a response to its request,
each party agrees to take all reasonable steps to ensure that the defense to the
action is in no way prejudiced, whether by action or inaction. If the request is
accepted, the party making the request shall cooperate fully in the defense of
the suit in such manner and to such extent as the party assuming the defense may
reasonably require; provided, however, that subparagraphs (a) and (b) of
Paragraph 23 shall be applicable commencing with the date on which the request
is accepted and any expenses or other obligations incurred prior to such
acceptance by the party making the request shall be borne solely by such party.

 

59



--------------------------------------------------------------------------------



 



Allegations Involving Both the MINI Division and Dealer
(d) If at any time in a lawsuit it is alleged that there is liability on the
part of both the MINI Division (on any or all of the bases set forth in
Paragraph 23(a)) and Dealer (on any or all of the bases set forth in
Paragraph 23(b)), each party shall be responsible for its own defense, including
costs and attorneys fees, unless at any time after the commencement of such suit
one party offers to undertake the total defense and the other party agrees
thereto in writing, in which event the provisions of subparagraphs (a) and (b)
hereof shall be controlling, as appropriate to the circumstances of such
agreement.
The responsibility of the MINI Division or Dealer for its own defense pursuant
to this subparagraph (d), or pursuant to any other circumstances not within the
scope of Paragraph 23, shall in no way affect or alter the legal rights, if any,
either may have to indemnification or contribution from the other.

 

60



--------------------------------------------------------------------------------



 



PARAGRAPH 24 — ALTERNATE DISPUTE RESOLUTION
Alternate Dispute Resolution
(a) The MINI Division and Dealer agree to minimize disputes between them.
However, in the event that disputes arise, the MINI Division and Dealer agree
that they will attempt to resolve all matters between them before any formal
action is taken to seek any administrative or judicial adjudication or
governmental review.
A MINI BOARD (“BOARD”) will act as the Administrator of all disputes between the
MINI Division and Dealer arising out of this Agreement. The BOARD will consist
of two representatives of the MINI Division who will be selected by the MINI
Division and two representatives of MINI Dealers who will be selected by the
MINI passenger car dealer organization. The BOARD will determine eligibility
requirements, develop procedures to ensure a fair and equitable decision (“ADR
PROCEDURES”), and select individuals to participate in a DISPUTE RESOLUTION
PANEL (“PANEL”) to hear an eligible dispute. The PANEL shall consist of at least
one MINI Division representative, one MINI Car Dealer representative, and one
independent person, selected by the BOARD, or a designated facilitator company
chosen by the BOARD.
The BOARD shall also monitor the dispute resolution process, periodically report
to the MINI Division and the MINI passenger car dealer organization on the
effectiveness of this process and, when required, make recommendations for
changes in this process.
The MINI Division and Dealer agree that the process outlined in this
Paragraph 24 and developed by the BOARD in the ADR PROCEDURES shall be
mandatory. The PANEL’s recommendation will be non-binding, unless prior to
appearing before the PANEL the parties agree to be bound by the decision of the
PANEL. The purpose of the PANEL will be to recommend a resolution and work with
the parties to reach a fair and equitable solution to their dispute in a
cost-effective, efficient manner, and to avoid formal adjudication or government
intervention.
If either party to this Agreement fails to refer a matter subject to
Paragraph 24 to the dispute resolution process or initiates any action in court
or an administrative agency prior to issuance of a PANEL recommendation on a
dispute, that party shall pay all costs, fees and expenses, including attorneys
fees, of the other party which arise out of the enforcement of this
Paragraph 24.

 

61



--------------------------------------------------------------------------------



 



PARAGRAPH 25 — MISCELLANEOUS PROVISIONS
Approval or Consent by the MINI Division
(a) Any approval or consent given by the MINI Division must be in writing and
signed by duly authorized representatives of the MINI Division.
Divisibility
(b) If any provision of this Agreement contravenes or is prohibited by the laws
of any state or other jurisdiction which are held to be applicable to this
Agreement, such provision shall be limited to the extent necessary so that it
will not render this Agreement invalid, unlawful, or unenforceable, in whole or
part, under such laws, but all other provisions of this Agreement shall remain
in full force and effect.
Termination of Prior Agreements
(c) This Agreement terminates and supersedes all prior written or oral
agreements, if any, between the MINI Division and Dealer relating to the subject
matter hereof, except with respect to any trade indebtedness which may be owing
by either the MINI Division or Dealer to the other and except that this
Agreement shall not operate to cancel any of Dealer’s unfilled orders with the
MINI Division for any MINI Products placed with the MINI Division pursuant to
the provisions of any agreement terminated or superseded by this Agreement.
Notices
(d) Any notices under or pursuant to the provisions of this Agreement shall be
directed to the respective addresses of the parties as stated in the Dealer
Agreement or, if either of the parties shall have specified another address by
notice to the other party in writing, to the address last specified. The parties
shall advise each other promptly, in writing, of any change of address.
No Implied Waivers
(e) Except as otherwise provided in this Agreement, the failure of either party
at any time to require performance by the other party of any provision hereof
shall in no way affect the full right to require such performance at any time
thereafter, nor shall the waiver by either party of a breach of any provision
hereof constitute a waiver of any succeeding breach of the same or any other
provision or constitute a waiver of the provision itself.

 

62



--------------------------------------------------------------------------------



 



Dealer Not an Agent and Disclaimer of Further Liability by the MINI Division and
the BMW Group
(f) Dealer is not an agent of the MINI Division, and the MINI Division owes no
fiduciary duty to Dealer. Dealer will conduct its MINI Car Operations on its own
behalf and for its own account. Dealer has no power or authority to act for or
to bind the MINI Division and/or the BMW Group and shall not represent directly,
indirectly, or by implication that the Dealer has any such power or authority.
Furthermore, except as expressly provided in this Agreement, the MINI Division
will not be liable for any expenditure made or incurred by Dealer in connection
with Dealer’s performance of its obligations pursuant to the Agreement.
Dealer agrees that it has no rights, without limitation, arising from or in
connection with any agreement between the MINI Division and any other MINI
dealer and that Dealer is not a third party beneficiary of any such agreement.
In addition, nothing herein grants Dealer any rights to enforce any such
agreement. Dealer also agrees that no third party shall have any enforceable
rights under this Agreement.
Accounts Payable
(g) All monies or accounts due Dealer shall be net of Dealer’s indebtedness to
BMW NA, its subsidiaries, affiliates, and MINI Division. The MINI Division of
BMW NA may: (1) deduct any amounts due or to become due from Dealer to BMW NA,
its subsidiaries, affiliates, and MINI Division; and/or (2) set-off and/or
recoup any amounts due from Dealer from any amounts in the possession of, or
being held by, BMW NA, its subsidiaries, affiliates, and MINI Division relating
to this Agreement or any other agreement between Dealer and any of those
parties.
Continuing Security Interests
(h) Except as specifically provided by any other provision of this Agreement,
the security interests granted to the MINI Division of BMW NA, hereunder, shall
not be affected by any provision in any other instrument, including, but not
limited to, invoices, purchase orders, purchase order acknowledgments, and other
forms; and the terms of this Agreement relating to such security interests may
only be modified, amended, or changed by a writing signed by both parties
specifically referring td this Agreement.
Assignment of Security Interests
(i) The MINI Division of BMW NA may assign the security interests granted to it
under this Agreement or any part thereof, including its security interests in
particular items of Collateral and, upon notifying the Dealer, the assignee
shall be entitled to the full performance of the covenants, rights, and remedies
contained in Paragraph 18 of the Agreement in so far as they apply to the
Collateral assigned. Dealer will not assert any claims, defenses, offsets, or
recoupments against the assignee that it may have against the MINI Division.
Assignment of Dealer Agreement by the MINI Division of BMW NA
(j) The MINI Division of BMW NA may assign this Agreement to an Affiliated
Entity or a successor without the approval or consent of Dealer, provided that
the Affiliated Entity or successor becomes responsible for fulfilling the terms
and conditions of the Dealer Agreement.

 

63



--------------------------------------------------------------------------------



 



Limitations Re Dealer Stock and Assets
(k) Dealer agrees that it shall not pledge its stock as security for any
obligations to individuals or entities, including, but not limited to,
corporations, partnerships, trusts, and financial institutions. Dealer, however,
may pledge its assets, subject to the security interests provided for in this
Agreement, as security to individuals or entities, including, but not limited
to, corporations, partnerships, trusts, and financial institutions (the term
assets as used herein excludes stock). Dealer further agrees that this Agreement
is not an asset of the Dealer and may not be pledged as security for any
obligation.
MINI Division’s Right to Specific Performance
(I) Since Dealer’s performance of its obligations under this Agreement is of
such a nature that it is impossible to measure, in money, the damages which will
be suffered by the MINI Division in the event Dealer should fail to perform any
of its obligations, Dealer agrees that, in the event of any such failures or
performance on its part, the MINI Division shall be entitled to maintain an
action or proceeding to compel the specific performance by Dealer of these
obligations and Dealer agrees not to urge in any such action or proceedings the
claim or defense that the MINI Division has an adequate remedy at law.
Reservation of Rights
(m) The MINI Division reserves any and all rights not expressly set forth in
this Agreement.
Headings
(n) The headings contained in this Agreement have been inserted for convenient
reference only and shall not in any way affect the construction, interpretation,
or meaning of the text.
Entire Agreement and Representations
(o) This Agreement contains the entire agreement between the MINI Division and
Dealer. Dealer acknowledges that no representation or statement has been made to
it on behalf of the BMW Group, the MINI Division and/or any agents,
representatives, or employees of either the BMW Group or the MINI Division that
in any way tend to change or modify any of the terms or provisions of the
Agreement or that in any manner prevents this Agreement from becoming effective.
Dealer further acknowledges that there is no other agreement or understanding,
except those specifically provided for in this Agreement, either oral or
written, between Dealer and the BMW Group and/or the MINI Division affecting
this Agreement or relating to the subject matter hereof.

 

64



--------------------------------------------------------------------------------



 



Execution of Agreement
(p) This Agreement shall not become effective until signed by a duly authorized
officer of Dealer, if a corporation; or by a duly authorized representative of
Dealer, if a limited liability company; or by one of the general partners of
Dealer, if a partnership; or by the named individual, if a sole proprietorship;
and countersigned by two authorized MINI Division representatives.
Modification of Agreement
(q) No representative of the MINI Division shall have the authority to waive any
of the provisions of this Agreement or to make any amendment or modification of
or any other change in, addition to, or deletion of any portion of this
Agreement or to make any other agreement which imposes any obligation on either
the MINI Division or Dealer which is not specifically imposed by this Agreement
or which renews or extends this Agreement; unless such waiver, amendment,
modification, change, addition, deletion, or agreement is reduced to writing and
signed by two authorized representatives of the MINI Division and by the
authorized representative of Dealer specified in Paragraph 25(p) of this
Agreement.
New Jersey Law
(r) This Agreement shall be deemed to have been entered into in the State of New
Jersey and shall be construed and interpreted in accordance with New Jersey law.
Furthermore, any questions as to the validity of this Agreement, the performance
of any of its terms and conditions, or of any contractual rights or obligations
of the parties to this Agreement, shall be governed by and resolved in
accordance with New Jersey law.

 

65